t c no united_states tax_court eldon r kenseth and susan m kenseth petitioners v commissioner of internal revenue respondent docket no filed date in p recovered a dollar_figure settlement under the federal age discrimination in employment act of publaw_90_202 81_stat_602 current version pincite u s c secs 621-633a a portion of the settlement proceeds was deposited in the trust account of p’s attorney x in distributing the settlement proceeds x retained dollar_figure in attorney’s fees pursuant to a contingent_fee agreement the remaining amount was paid to p p excluded the settlement proceeds designated as personal injury damages under the settlement agreement r determined that the entire dollar_figure recovered was includable in gross_income but allowed the attorney’s fees paid as a miscellaneous itemized_deduction p concedes that the settlement proceeds are not excludable in their entirety but contends that the amount allocable to attorney’s fees should be excluded from gross_income held the amount retained by x for attorney’s fees is includable in p’s gross_income for under the assignment_of_income_doctrine this court respectfully - - declines to follow the reasoning of the federal courts of appeals in 202_f3d_854 6th cir and 263_f2d_119 5th cir revg in part and affg in part 28_tc_947 cheryl r frank chaya kundra and gerald w kelly jr for petitioners george w bezold for respondent ruwe judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the sole issue for decision is whether petitioners’ gross_income includes the portion of the settlement proceeds of a federal age discrimination claim that was paid as the attorney’s fees of eldon r kenseth petitioner pursuant to a contingent_fee agreement findings_of_fact the parties have stipulated some of the facts and the stipulations of facts and the attached exhibits are incorporated in this opinion at the time of filing their petition petitioners resided in cambridge wisconsin in a complaint filed with the wisconsin department of industry labor and human relations dilhr in date petitioner alleged that on date apv crepaco inc this case was reassigned to judge robert p ruwe by order of the chief_judge apv terminated his employment the complaint also alleged that at the time of his discharge petitioner wa sec_45 years old held the position of master scheduler was earning dollar_figure per year and had been employed by apv for years it further alleged that around the time of petitioner’s discharge apv did not terminate younger employees also acting as master schedulers but did terminate other employees over age prior to filing the dilhr complaint petitioner and other former employees of apv the class retained the law firm of fox fox s c fox fox to seek redress against apv in date petitioner executed a contingent_fee agreement with fox fox that provided for legal representation in his case against apv each member of the class entered into an identical contingent_fee agreement with fox fox the contingent_fee agreement was a form contract prepared and routinely used by fox fox the client’s name was manually typed in but the names of fox fox and apv had already been included in preparing the form used for all the class members fox fox would have declined to represent petitioner if he had not entered into the contingent_fee agreement and agreed to the attorney’s lien provided therein the contingent_fee agreement provided in relevant part ' the portions of the agreement not quoted are secs i introduction iv the attorneys’ fees where there is a separate payment of attorneys’ fees and v explanation of fee continued - - fox fox s c contingent_fee agreement case involving statutory fees ii client to pay litigation expenses the client will pay all expenses_incurred in connection with the case including charges for transcripts witness fees mileage service of process filing fees long distance telephone calls reproduction costs investigation fees expert witness fees and all other expenses and out-of-pocket disbursements for these expenses according to the billing policies and procedures of fox fox s c the client agrees to make payments against these bills in accordance with the firm’s billing policies tii the attorneys’ fees where there is no shparate payment of attorneys’ fees in the event that there is recovered in the case a single sum of money or property including a job that can be valued in monetary advantage to the client either by settlement or by litigation the attorneys’ fees shall be the greater of a a reasonable attorney’s fee in a contingent case which shall be defined as the attorneys’ fees computed at their regular hourly rates plus accrued interest at their regular rate plus a risk enhancer of of the regular hourly rates but in no event greater than the total recovery or b a contingency fee which shall be defined as continued concepts sec v sets forth a justification for the provisions of the agreement that is couched in terms of obviating the potential for conflicts of interest between the attorneys and the client by creating an identity of economic interests of attorneys and client in the prosecution of the claim --- - forty percent of the recovery if it is recovered before any appeal is taken forty-six percent of the recovery if it is recovered after an appeal is taken any settlement offer of a fixed sum which includes a division proposed by the offeror between damages and attorneys’ fees shall be treated by the client and the attorneys as an offer of a single sum of money and if accepted shall be treated as the recovery_of a single sum of money to be apportioned between the client and the attorneys according to this section any division of such an offer into damages and attorneys’ fees shall be completely disregarded by the client and the attorneys vi client not to settle without attorneys’ consent the client will not compromise or settle the case without the written consent of the attorneys the client agrees not to waive the right to attorneys’ fees as part of a settlement unless the client has reached an agreement with the attorney for an alternative method of payment that would compensate the attorneys in accordance with section iii of this agreement vii win or lose retainer the client agrees to pay a five hundred dollar_figure dollar win or lose retainer this amount will be credited to the attorney fees set forth in section iii in the event a recovery is made if no recovery is made this amount is non-refundable to the client viii lien the client agrees that the attorney shall have a lien against any damages proceeds costs and fees recovered in the client’s action for the fees and costs due the attorney under this agreement and said lien shall be satisfied before or concurrent with the dispersal of any such proceeds and fees ix change_of attorney in the event the client chooses to terminate the contract for legal services with fox fox s c said firm will have a lien upon any recovery eventually obtained said lien will be for the fees set forth in section iii of this agreement in the event the client chooses to terminate the contract for legal services with fox fox s c the client will further make immediate payment of all outstanding costs and disbursements to the firm of fox fox s c and will do so within ten days of the termination of the contract in entering into this contract fox fox s c has relied on the factual representations made to the firm by the client in the event such representations are intentionally false fox fox s c reserves the right to unilaterally terminate this agreement and to charge the client for services to the date of termination rendered on an hourly basis plus all costs dispersed and said amount shall be due within ten days of termination at the time of entering into the contingent_fee agreement petitioner had paid only the dollar_figure win or lose retainer to fox fox this amount was to be credited against the contingent_fee that would be payable if there should be a recovery on the claim if there should be no recovery this amount was nonrefundable under section ii of the agreement petitioner expressly agreed to reimburse fox fox for out-of-pocket expenses in accordance with the firm’s normal billing policies and procedures in contrast under section iii of the agreement which set forth the contingent_fee agreement petitioner did not expressly agree to pay anything instead section iii provided how the amount of the contingent_fee was to be - calculated if there should be a recovery other sections of the agreement summarized below provided for the attorney’s lien the contingent_fee agreement required aggregation of the elements of any settlement offer divided between damages and attorney’s fees and provided that any division of such an offer into damages and attorney’s fees would be disregarded by fox fox and petitioner the contingent_fee agreement provided that petitioner could not settle his case against apv without the consent of fox fox under the contingent_fee agreement petitioner agreed that fox fox shall have a lien for its fees and costs against any recovery in petitioner’s action against apv this lien by its terms was to be satisfied before or concurrently with the disbursement of the recovery the contingent_fee agreement further provided that if petitioner should terminate his representation by fox fox the firm would have a lien for the fees set forth in section iii of the agreement and all costs and disbursements that had been expended by fox fox would become due and payable by petitioner within days of his termination of his representation by fox fox apv had proposed that petitioner and the other members of the class sign separation agreements in return for some severance_pay fox fox advised the class members that the form of separation agreement used by apv did not comply with the older workers benefits protection act of publaw_101_433 --- - stat as a result petitioner and the class members who signed the separation agreements and received severance_pay were able to file administrative discrimination complaints and bring suit against apv notwithstanding any purported release of their claims against apv in the separation agreements on date petitioner filed an administrative complaint using documents prepared by fox fox setting forth the basis of his age discrimination claim against apv with dilhr around date dilhr sent a copy of petitioner’s complaint to the u s equal employment opportunity commission eeoc the initiation of these administrative discrimination claims was a condition_precedent to bringing suit against apv under the federal age discrimination in employment act of adea publaw_90_202 81_stat_602 current version pincite u s c secs 621-633a on date fox fox filed a complaint on behalf of petitioner and the other class members against apv in the u s district_court for the western district of wisconsin the complaint alleged a deprivation of their rights under adea and sought back wages liquidated_damages reinstatement or front pay in lieu of reinstatement and attorney’s fees and costs and demanded a trial by jury eeoc had initially recommended that the members of the class settle their age discrimination suit for less than dollar_figure million in --- - the aggregate the total settlement that fox fox negotiated on behalf of the claimants amounted to dollar_figure which was apportioned as follows pursuant to the contingent_fee agreements total recovery to class members dollar_figure total fee to fox fox big_number total settlement big_number on date the dispute between petitioner and apv was resolved by their execution of a settlement agreement and full and final release of claims settlement agreement each member of the class entered into an identical settlement agreement the entire amount received by the members of the class under their settlement agreements represented a recovery under adea however the settlement agreements required petitioner and the other members of the class to relinquish all their claims against apv including claims for attorney’s fees and expenses but did not specifically allocate any amount of the recovery to attorney’s fees the settlement agreement required petitioner to cause the administrative actions pending before eeoc and dilhr to be dismissed with prejudice the settlement agreement provided that it was to be interpreted enforced and governed by and under the laws of the state of wisconsin petitioner’s allocated share of the gross settlement amount of dollar_figure was dollar_figure of this amount dollar_figure was paid as lost wages by an apv check issued directly to petitioner apv withheld applicable federal and state employment_taxes from -- - this portion of the settlement the actual net amount of the check to the order of petitioner was dollar_figure the portion of the settlement proceeds allocated to petitioner and not designated as lost wages was dollar_figure which the settlement agreement characterized as and for personal injury damages which the parties intend as those types of damages excludable from income under sec_104 of the internal_revenue_code as damages for personal injuries and the corresponding provisions of the tax code of the state of wisconsin apv issued a check for this amount directly to the fox fox trust account fox fox calculated its fee pursuant to the contingent_fee agreement using percent of the gross settlement amount of dollar_figure allocated to petitioner after deducting its fee of dollar_figure and crediting petitioner with the dollar_figure win or lose retainer payment fox fox issued a check for dollar_figure from the fox fox trust account to petitioner with the check that was received from fox fox petitioner and every other class member received a settlement statement prepared by fox fox setting forth the recipient’s share of the total settlement the legal fee after credit for the retainer the net_proceeds to the recipient and the portion from which taxes would be deducted the recipient signed the settlement statement accepting and approving the distribution of the proceeds as set forth on this statement the recipient also acknowledged in the settlement statement that a portion of the settlement proceeds had been characterized as personal injury damages not subject_to tax but that this characterization was not binding on taxing authorities and agreed to pay any taxes that might become due on the proceeds the settlement agreement provided that apv would be held harmless for any taxes other than on the amount allocated to lost wages imposed on the amounts dispersed under this agreement on their income_tax return petitioners reported as income only that portion of the settlement proceeds that was allocated to wages---dollar_figure they did not report or disclose all or any part of the dollar_figure that was allocated to personal injury damages nor did they claim or otherwise report a deduction for all or any part of the attorney’s fees the notice_of_deficiency that was issued to petitioners made an adjustment to their income to increase gross_income in respect of the settlement of petitioner’s adea claims by dollar_figure from dollar_figure to dollar_figure the notice also allowed dollar_figure in legal fees as an itemized_deduction reduced by dollar_figure for the 2-percent floor on miscellaneous_itemized_deductions under sec_67 and by dollar_figure for the overall_limitation on itemized unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued deductions under sec_68 the deficiency of dollar_figure that was determined by respondent included a liability of dollar_figure for alternative_minimum_tax arising from the disallowance of the miscellaneous itemized_deduction of the attorney’s fees for the purpose of the alternative_minimum_tax under sec_56 b a petitioner and the other members of the class relied on the guidance and expertise of fox fox in signing the separation agreements tendered to them by apv and then seeking redress against apv commencing with the advice to petitioner that he could sign the separation agreement with apv without giving up his age discrimination claim fox fox made all strategic and tactical decisions in the management and pursuit of the age discrimination claims of petitioner and the other class members against apv that led to the settlement agreement and the recovery from apv fox fox was aware of the relationship between any gross settlement amount and the resulting fee that fox fox would receive in the effort to ensure that the amounts ultimately received by petitioner and the other class members would approximate the full value of their claims fox fox factored in an amount for the attorney’s fee portion of the settlement in continued procedure - - preparing for and conducting their negotiations with apv and its attorney petitioner’s complaint filed with dilhr his civil complaint with the district_court for the western district of wisconsin and the settlement agreement were signed by michael r fox or mary e kennelly of fox fox fox fox’s office is in madison wisconsin mr fox and ms kennelly are admitted to practice law in wisconsin opinion petitioners concede that the proceeds from the settlement are includable in gross_income except for the portion of the settlement used to pay fox fox under the contingent_fee agreement specifically petitioners argue that they exercised insufficient control_over the settlement proceeds used to pay fox fox and should therefore not be taxed on amounts to which they had no legal right and could not and did not receive conversely respondent argues that the amount petitioners paid_or_incurred as attorney’s fees must be included in petitioners’ gross_income and the contingent_fee is deductible as a miscellaneous itemized_deduction subject_to the 2-percent floor under sec_67 and the overall_limitation under sec_68 and also nondeductible in computing the alternative_minimum_tax amt under sec_56 this controversy is driven by the substantial difference in the amount of tax burden that may result from the parties’ approaches ’ the difference of course is a consequence of the plain language of sec_56 sec_67 and sec_68 so the characterization of the attorney’s fees as excludable or deductible becomes critical there have been attempts to provide relief from the resulting tax burden by creative approaches including attempts to modify long-standing tax principles this court believes that it is congress’ imposition of the amt and limitations on personal itemized_deductions that cause the tax burden here we perceive dangers in the ad hoc modification of established tax law principles or doctrines to counteract hardship in specific cases and accordingly we have not acquiesced in such approaches see 72_f3d_938 lst cir stating that the effect of the amt on under respondent’s position in this case the settlement proceeds are included in petitioners’ gross_income in full but the itemized_deduction is subject_to limitations and is not available in computing the alternative_minimum_tax amt under these circumstances it is possible that the attorney’s fees and tax burden could consume a substantial portion possibly all of the damages received by a taxpayer it is noted however that if the recovery or income was received in a trade_or_business setting the attorney’s fees may be fully deductible in arriving at adjusted_gross_income thereby obviating the perceived unfairness that may be occasioned in the circumstances we consider in this case commentators and courts have long observed this potential for unfairness in the operation of the amt in this and other areas of adjustments and tax preference items see eg state bar of california tax section partial deduction of attorneys’ fees proposed for computing amt tnt date wood the plight of the plaintiff the tax treatment of legal fees tnt date -- - an individual taxpayer’s deduction of legal expenses smacks of injustice because the taxpayer is effectively robbed of any benefit from the deductibility of legal expenses as miscellaneous_itemized_deductions affg tcmemo_1995_51 despite this potential for unfairness however these policy issues are in the province of congress and we are not authorized to rewrite the statute see eg 464_us_386 84_tc_179 there is a split of authority among the federal courts of appeals on this issue the u s court_of_appeals for the fifth circuit reversed this court and held that amounts awarded in alabama litigation that were assigned and paid directly to cover attorney’s fees pursuant to a contingent_fee agreement are excludable from gross_income see 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 in cotnam the taxpayer entered into a contingent_fee agreement to pay her attorney percent of any amount recovered on a claim prosecuted for the taxpayer’s behalf a judgment was obtained on the claim and a check in the amount of the judgment was made jointly payable to the taxpayer and her attorney the attorney retained his share of the proceeds and remitted the balance to the taxpayer the commissioner treated the total amount of the judgment as includable in the taxpayer’s gross_income and allowed the attorney’s fees as an itemized -- - deduction this court agreed with the commissioner holding that the taxpayer realized income in the full amount of the judgment even though the attorney received percent in accordance with the contingent_fee agreement the u s court_of_appeals for the fifth circuit’s reversal was based on two legal grounds an opinion by judge wisdom on behalf of the panel reasoned that under the alabama attorney lien statute an attorney has an equitable assignment or lien enabling the attorney to hold an equity_interest in the cause of action to the extent of the contracted for fee see id pincite under the alabama statute attorneys had the same right to enforce their lien as clients have or had for the amount due the clients see id the other judges in cotnam rives and brown in a separate opinion stated that the claim involved was far from being perfected and that it was the attorney’s efforts that perfected or converted the claim into a judgment judge wisdom in the second of his opinions dissented reasoning that the taxpayer had a right to the already-earned income and that it could not be assigned to the attorneys without tax consequence to the assignor the cotnam holding with respect to the alabama attorney lien statutes has been distinguished by this court from cases interpreting the statutes of numerous other states significantly this court has for nearly years not followed cotnam with respect to the analysis in the opinion of judges rives and brown that the attorney’s fee came within an exception to the assignment_of_income_doctrine see eg 50_tc_975 pennsylvania law 38_tc_707 affd per curiam 319_f2d_532 3d cir 38_tc_137 nebraska law and south dakota law srivastava v commissioner tcmemo_1998_362 on appeal 5th cir date texas law coady v commissioner tcmemo_1998_291 on appeal 9th cir date alaska law addressing the assignment_of_income question in similar circumstances the u s court_of_appeals_for_the_federal_circuit reached a result opposite from that reached in cotnam see 43_f3d_1451 fed cir in baylin a tax_matters_partner entered into a contingent_fee agreement with the partnership’s attorney in a condemnation proceeding when the litigants entered into a settlement the attorney received his one-third contingency fee directly from the court in accordance with the fee agreement on its tax_return the partnership reduced the amount_realized from the condemnation by the amount of attorney’s fees attributable to recovery_of principal and deducted from ordinary_income the attorney’s fees attributed to the interest_income portion of the settlement the government challenged this classification of the -- - attorney’s fees determining that the attorney’s fees constituted a capital_expenditure and could therefore not reduce ordinary_income the court of federal claims agreed with the government on appeal the taxpayer argued that the portion of the recovery used to pay attorney’s fees was never a part of the partnership’s gross_income and should be excluded from gross_income the federal_circuit rejecting the taxpayer’s argument held that even though the partnership did not take possession of the funds that were paid to the attorney it received the benefit of those funds in that the funds served to discharge the obligation of the partnership owing to the attorney as a result of the attorney’s efforts to increase the settlement amount id pincite the court_of_appeals_for_the_federal_circuit sought to prohibit taxpayers in contingency fee cases from avoiding federal_income_tax with skillfully devised fee agreements see id the u s court_of_appeals for the ninth circuit reached the same result as the court in baylin regarding the includability of attorney’s fees in a taxpayer’s gross_income in brewer v commissioner 172_f3d_875 9th cir affg without published opinion tcmemo_1997_542 the court_of_appeals affirmed the tax_court decision holding that the portion of a title vii settlement that was paid directly to the taxpayer’s attorney was not excludable from the taxpayer’s gross_income in a recent holding the u s court_of_appeals for the sixth circuit reached a result based on similar reasoning to that used in cotnam see 202_f3d_854 6th cir in estate of clarks after a jury awarded the taxpayer personal injury damages and interest the judgment debtor paid the taxpayer’s lawyer the amount called for in the contingent_fee agreement because the portion of the attorney’s fee that was attributable to the recovery_of taxable interest was paid directly to the attorney the taxpayer excluded that amount from gross_income on the estate’s federal_income_tax return the commissioner determined that the portion of the attorney’s fees attributable to interest was deductible as a miscellaneous itemized_deduction and was not excludable from gross_income the taxpayer paid the deficiency and sued for a refund in federal district_court the district_court granted summary_judgment in favor of the government the u s court_of_appeals for the sixth circuit reversed employing reasoning similar to that used in cotnam the court_of_appeals held that under michigan law the taxpayer’s contingent_fee agreement with the lawyer operated as a lien on the portion of the judgment to be recovered and transferred ownership of that portion of the judgment to the attorney the court seemed to place greater emphasis on the fact that the taxpayer’s claim was speculative and dependent upon the - - services of counsel when it was assigned in that respect the court held that the assignment was no different from a joint_venture between the taxpayer and the attorney the court explained that this case was distinguishable from other assignment_of_income cases in that there was no vested interest only a hope to receive money from the lawyer’s efforts and the client’s right a right yet to be determined by judge and jury id pincite the court stated here the client as assignor has transferred some of the trees in his orchard not merely the fruit from the trees the lawyer has become a tenant in common of the orchard owner and must cultivate and care for and harvest the fruit of the entire tract here the lawyer’s income is the result of his own personal skill and judgment not the skill or largess of a family_member who wants to split his income to avoid taxation the income should be charged to the one who earned it and received it not as under the government’s theory of the case to one who neither received it nor earned it the situation is no different from the transfer of a one-third interest in real_estate that is thereafter leased to a tenant id pincite this court has for an extended period of time held the view that taxable recoveries in lawsuits are gross_income in their entirety to the party-client and that associated legal fees--contingent or otherwise--are to be treated as deductions the court of appeals’ analogy is to some extent inapposite because the transfer of trees in and of itself could be consideration in_kind and result in gains to the taxpayer more significantly if the trees are analogous to the taxpayer’s chose_in_action or compensatory rights then the transfer represents a classic anticipatory_assignment_of_income this view is based on the well-established assignment of continued --- - see 105_tc_396 affd 121_f3d_393 8th cir 38_tc_707 affd per curiam 319_f2d_532 3d cir benci-woodward v commissioner tcmemo_1998_395 on appeal 9th cir date in o’brien we held that even if the taxpayer had made an irrevocable assignment of a portion of his future recovery to his attorney to such an extent that he never thereafter became entitled thereto even for a split second it would still be gross_income to him under assignment_of_income principles o’brien v commissioner supra pincite although there may be considerable equity to the taxpayer’s position that is not the way the statute is written id pincite in reaching this conclusion we rejected the distinction made in cotnam v commissioner supra with respect to the alabama attorney’s lien statute stating that it is doubtful that the internal_revenue_code was intended to turn upon such refinements o’brien v commissioner supra pincite numerous decisions of this court have reached the same result as o’brien by distinguishing other states’ attorney’s lien statutes from the alabama statute considered in cotnam see 50_tc_975 pennsylvania law petersen v continued income doctrine that was originated by the supreme court in 281_us_111 lucas v earl supra has been relied on by this court for assignments of income involving both related and unrelated taxpayers -- - commissioner 38_tc_137 nebraska law and south dakota law sinyard v commissioner tcmemo_1998_364 on appeal 9th cir date arizona law srivastava v commissioner tcmemo_1998_362 on appeal 5th cir date texas law coady v commissioner tcmemo_1998_291 alaska law after further reflection on cotnam and now estate of clarks v united_states supra we continue to adhere to our holding in o’brien that contingent_fee agreements such as the one we consider here come within the ambit of the assignment_of_income_doctrine and do not serve for purposes of federal taxation to exclude the fee from the assignor’s gross_income we also decline to decide this case based on the possible effect of various states’ attorney’s lien statutes with the exception of situations where under our holding in 54_tc_742 affd 445_f2d_985 10th cir we feel compelled to follow the holding of a court_of_appeals we have consistently held that attorney’s fees are not subtracted from taxpayers’ gross_income to arrive at adjusted_gross_income in davis v commissioner tcmemo_1998_248 affd per curiam __ f 3d _ 11th cir we followed 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 because the appeal would lie to the court_of_appeals for the 11th circuit which follows precedents of the court_of_appeals for the 5th circuit for cases decided before date in a per curiam opinion the court_of_appeals for the 11th circuit affirmed our decision based on the binding cotnam precedent and declined to consider the commissioner’s argument that cotnam was wrongly decided noting that cotnam can be overruled only by the court sitting en_banc see davis v commissioner _ f 3d __ wl 11th cir see also foster v united_states __ f_supp 2d __ n d ala date on appeal continued - - sec_61 provides that gross_income means all income from whatever source derived and typically all gains are taxed unless specifically excluded see james v united_states continued lith cir date where the district_court generally followed cotnam as binding precedent but denied litigation cost explaining the court does not find however that under sec_7430 c a the position_of_the_united_states e with respect to cotnam was not substantially justified yes the court does conclude that cotnam does control most of the issues respecting attorney’s fees and until the court_of_appeals or supreme court rules otherwise is binding on this court but there are serious and legitimate questions as to whether the holding in cotnam should continue to be followed in this or other circuits strong arguments can be made--and presumably will be made by the government in seeking en_banc consideration of this issue in the davis case or on appeal of this case--that cotnam is not consonant with supreme court decisions like horst and indeed is based on a misinterpretation of alabama law involving contingent_fee contracts and attorneys’ lien rights in particular cotnam did not give attention to the continuing control that even after entering into a contingent_fee contract the tort plaintiff has with respect to settlement of the entirety of the claim or to the continuing power of the client to discharge an attorney and effectively cancel the assignment of a share in later recoveries the appeal by the government of davis filed before this case was brought indicated that its attack upon cotnam represents a fundamental disagreement with that decision and not some personal animus against foster in the present case the rejection in date by a second appellate court the sixth circuit in the estate of clarks case does not support an assertion that the government’s sic in this case was without substantial foundation this court determines that foster is not entitled to litigation costs under sec_7430 -- - u s we can identify no specific exclusion_from_gross_income for the payment made to fox fox while it is true that petitioner did not physically receive the portion of the settlement proceeds used to pay the attorney’s fees he did receive the full benefit of those funds in the form of payment for the services reguired to obtain the settlement at the time that petitioner entered into the contingent_fee agreement he had already been discriminated against in the form of his wrongful termination from employment in other words petitioner was owed damages and the attorney was willing to enter into a contingent_fee agreement to recover the damages owed to petitioner therefore petitioner must recognize as income the amount of the judgment in coming to this conclusion we reject the significance placed by the u s court_of_appeals for the sixth circuit on the speculative nature of the claim and or that the claim was dependent upon the assistance of counsel despite characterizing petitioner’s right to recovery as speculative his cause of action had value in the very beginning otherwise it is unlikely that fox fox would have agreed to represent petitioner ona contingent basis we find no meaningful distinction in the fact that the assistance of counsel was necessary to pursue the claim attorney’s fees contingent or otherwise are merely a cost of litigation in pursuing a client’s personal rights attorneys - - represent the interests of clients ina fiduciary capacity it is difficult in theory or fact to convert that relationship into a joint_venture or partnership the entire adea award was earned by and owed to petitioner and his attorney merely provided a service and assisted in realizing the value already inherent in the cause of action an anticipatory assignment of the proceeds of a cause of action does not allow a taxpayer to avoid the inclusion of income for the amount assigned ’ a taxpayer who enters into an agreement for the rendering of services that assists in the recovery from a third party must include the amount recovered compensation in gross_income irrespective of whether it is received by the taxpayer see hober v commissioner tcmemo_1984_491 loeffler v commissioner tcmemo_1983_503 this court relying on 281_us_111 has consistently ’ the assignment by a taxpayer of a right to collect a doubtful and uncertain pending claim against the united_states in exchange for cash and other consideration did not constitute an anticipatory_assignment_of_income in 306_f2d_292 5th cir revg tcmemo_1960_115 and thus the taxpayer was not taxable on the amount ultimately recovered on the claim in 39_tc_869 however we distinguished jones ina factual setting similar to this case and held that proceeds from a taxpayer’s lawsuit that were paid to witnesses for their services during the lawsuit were includable in the taxpayer’s gross_income in addition the u s court_of_appeals for the ninth circuit has factually distinguished jones and held that an attorney’s transfer of part of a contingent legal fee earned by him was an assignment_of_income within the meaning of 281_us_111 koshansky v commissioner 92_f3d_957 9th cir affg in part revg in part tcmemo_1994_160 - - held that a taxpayer cannot avoid taxation on his income by an anticipatory assignment of that income to another see id thus any anticipatory assignment by the taxpayer of the proceeds of the lawsuit must be included in the taxpayer’s gross_income we reject petitioner’s contention that he had insufficient control_over his cause of action to be taxable on a recovery_of a portion of the settlement proceeds that was diverted to or paid to fox fox under the contingent_fee agreement there is no evidence supporting petitioner’s contention that he had no control_over his claim in wisconsin a lawyer cannot acquire a proprietary interest that would enable the attorney to continue to press a cause of action despite the client’s wish to settle indeed the supreme court of wisconsin has stated that the claim belongs to the client and not the attorney the client has the right to compromise or even abandon his claim if he sees fit to do so goldman v home mut ins co wis 2d n w 2d likewise petitioner has not waived his right to settle his claim at any time and it would be an ethical violation for his attorney to press forward with such a case against the will of the client wisconsin supreme court rule a provides a lawyer shall abide by a client’s decisions concerning the objectives of representation subject_to paragraphs c d and e and shall consult with the client as to the means by which they are to be pursued a lawyer shall inform a client of all offers of settlement and -- p7 - abide by a client’s decision whether to accept an offer of settlement of a matter although petitioner may have entrusted fox fox with the details of his litigation ultimate control was not relinguished if petitioner wanted to proceed without fox fox he could have obtained new representation the assignment_of_income_doctrine was originated by the supreme court and has evolved over the past years see 311_us_122 311_us_112 lucas v earl supra although legislation may result in anomalous or inequitable results with respect to particular taxpayers we are not in a position to address those policy questions so for example if the amt computation effectively renders de_minimis a taxpayer’s recovery due to the nondeductibility of the attorney’s fees we should not be tempted to modify established assignment_of_income principles to remedy the situation that could result in a certain class of taxpayer’s those who receive reportable income from judgments being treated differently from all other taxpayers who are subject_to the amt these are matters within congress’ authority to decide congress not the courts is the final arbiter of how the tax burden is to be borne by taxpayers even if we were willing to follow the cotnam and or estate of clarks attorney’s lien rationale our analysis of the wisconsin statutes and case law would not result in excluding the - - attorney’s fee from petitioners’ gross_income here in cotnam the alabama statute provided that attorneys at law shall have the same right and power over said suits judgments and decrees to enforce their liens as their clients had or may have for the amount due thereon to them 263_f2d_119 n 5th cir quoting ala code sec_64 the relevant wisconsin statute does not recognize the same right and power in favor of attorneys that was identified in the alabama attorney’s lien statute the wisconsin statute provides any person having or claiming a right of action sounding in tort or for unliguidated damages on contract may contract with any attorney to prosecute the action and give the attorney a lien upon the cause of action and upon the proceeds or damages derived in any_action brought for the enforcement of the cause of action as security for fees in the conduct of the litigation when such agreement is made and notice thereof given to the opposite party or his or her attorney no settlement or adjustment of the action may be valid as against the lien so created provided the agreement for fees is fair and reasonable this section shall not be construed as changing the law in respect to champertous contracts wis stat ann sec dollar_figure west this statute provides for an attorney’s lien upon the cause of action or upon the proceeds or damages from such cause of action to secure compensation but it does not give attorneys the same rights as their clients over the proceeds of suits judgments and decrees accordingly the wisconsin statute contains obvious differences and is distinguishable from the alabama statute - - a 100-year-old wisconsin case contains an indication that at one time an attorney in wisconsin may have had the type of rights described in cotnam see smelker v chicago n w ry wis n w in smelker the wisconsin supreme court held that an attorney could press the underlying cause of action to enforce the attorney’s lien even after the client had settled while the wisconsin court expressed doubt about the propriety of such a policy the statutory lien provision in effect at the time appeared to the court to require such a result at the time of smelker the statute provided for attorney’s liens only on the cause of action as such the wisconsin supreme court reasoned that the only way an attorney’s lien could withstand settlement was if the cause of action could continue at the behest of the attorney this is no longer the situation the wisconsin attorney’s lien statute was revised after the decision in smelker the statute in effect for purposes of this case provides for an attorney’s lien on the cause of action as well as the proceeds or damages from the cause of action and does not give the attorney the right to continue an action after the client settles see wis stat ann sec dollar_figure in light of the statement in goldman v home mut ins co supra that a claim belongs to the client and not the attorney the fact that smelker has only been cited by a wisconsin court once in and even then not for the -- - proposition that attorneys have the same rights and power over suits as their clients and the fact that wisconsin’s attorney’s lien statute was revised smelker has not retained its vitality and we do not read it as standing for the proposition that attorneys in wisconsin have the same rights as their clients over suits we conclude that petitioner’s award undiminished by the amount that he paid to fox fox is includable in his gross_income the amount_paid to fox fox is deductible subject_to certain statutory limitations as determined by respondent we have also considered petitioners’ remaining arguments and to the extent not mentioned herein find them to be without merit to reflect the foregoing decision will be entered under rule reviewed by the court cohen whalen chiechi laro gale thornton and marvel jj agree with this majority opinion halpern foley and vasquez jj did not participate in consideration of this opinion chabot j dissenting the majority opinion sets forth supra at note and the accompanying text majority op pp concerns as to the injustice resulting from the intersection of court-made doctrine and statute law--in particular the minimum_tax the majority opinion states that these policy issues are in the province of congress majority op p and refuses to modify court-made doctrine although i agree with the majority that we are not authorized to rewrite the statute majority op p i reject the idea that we are disabled from correcting court-made error and so i dissent the assignment_of_income_doctrine was created by the courts to deal with situations where the taxpayer figuratively turned his or her back on income that would have come to and been taxable to the taxpayer but for the taxpayer’s effort to shift the receipt and taxability of the income see the three seminal opinions cited by the majority majority op p --281_us_111 husband assigned to wife half of salary and fees that he earned federal taxing statute treats assigned amounts as taxpayer’s income 311_us_122 taxpayer assigned to corporate trustees insurance renewal_commissions taxpayer remains taxable on the insurance renewal_commissions he had earned 311_us_112 taxpayer assigned to son negotiable bond - - interest_coupons taxpayer remains taxable on the income that he would have received but for the transfer the supreme court made clear that these results were based on the court’s reading of the statute as to what was income of the taxpayer rather than income of another the intended result was to tax the taxpayer on the income the taxpayer would have had if he or she had acted to earn the income but had not acted to deflect the income those seminal cases did not present disputes about the amount of the income but they focused on whether the taxpayer had succeeded in deflecting the taxation of it to others as the majority opinion notes there is later case law dealing with how to measure the amount of the income this case law is in part responding to needs to interpret and apply intricate spread-back provisions and in part to fill in the gaps in statutory text that become evident when a statute has to be applied to the real world the concepts developed by the courts seemed to be reasonable and seemed to produce reasonable results however the statutory background has changed over the decades for example the congress repealed more than years ago the statute referred to in the majority opinion’s quotation majority op p from 38_tc_707 affd 319_f2d_532 3d cir application of court-made rules to the new background has exposed analytical errors that were originally overlooked because the harm created - - was not then regarded as serious that is we held that the taxpayers in o’brien v commissioner supra and in 28_tc_947 revd on this issue and affd on other issues 263_f2d_119 5th cir were entitled to some but not all of the relief they claimed from the general application of the annual_accounting_period rules however as the majority opinion notes majority op pp continued application of the court-made rules in this era of minimum_tax can raise effective tax_rates to hardship levels sthe statute referred to in 38_tc_707 affd 319_f2d_532 3d cir is sec i r c which provided a cap on taxation of back-pay awards calculated by spreading back the award over the years to which the awarded amounts were attributable we held that the gross award was to be spread back unreduced by the taxpayer’s costs of obtaining the award we noted that the taxpayer merely was being denied a special limited relief from the normal incidences of income_taxation and that he remained entitled to deduct his legal fees for the year the award was made see o’brien v commissioner t c pincite in o’brien v commissioner t c pincite we relied on 17_tc_135 revd on another issue 203_f2d_310 2d cir in which we had ruled the same way under sec_107 i r c the predecessor of sec i r c in smith v commissioner t c pincite the taxpayer wanted the gross award spread back and the expenses deducted for the year of the award while the commissioner argued for spreading back the net cost we held for the taxpayer in 28_tc_947 revd on this issue and affd on other issues 263_f2d_119 5th cir we also held that the gross award was to be spread back under sec_107 i r c and the expenses deductible for the year of the award the spread-back provisions that were the foundations for smith cotnam and o’brien were repealed by the revenue act of publaw_88_272 sec a 78_stat_19 effective for taxable years beginning after date see publaw_88_ sec g 78_stat_112 - -- in some real-world instances the problem arises not from the statute but rather from the court-made elaboration of the assignment_of_income_doctrine and from our refusal to reexamine the rules that we have devised i agree with the majority that the congress has the power to revise the statute to reduce or eliminate the effect of court-made errors but the courts also have the right and obligation to correct their own errors in 38_tc_1003 a majority of this court reexamined several of the seminal cases rejected respondent’s efforts to analyze by slogan ’ and determined that in 38_tc_1003 we explained as follows in his ruling the respondent declared the basic rule in determining to whom an item_of_income is taxable is that income is taxable to the one who earns it if by this statement the respondent means that income is in all events includible in the gross_income of whomsoever generates or creates the income by virtue of his own effort the respondent is wrong if this were the law agents conduits fiduciaries and others in a similar capacity would be personally taxable on the proceeds of their efforts the charity fund-raiser would be taxable on sums contributed as the result of his efforts the employee would be taxable on income generated for his employer by his efforts such results completely at variance with every accepted concept of federal income_taxation demonstrate the fallacy of the premise if on the other hand the respondent used the term earn not in such a broad sense but in the commonly accepted usage of to acquire by labor service or performance to deserve and receive compensation webster’s new international dictionary then the rule is intelligible but does not support the conclusion reached by the respondent continued -- - the taxpayer therein was not taxable on the prize that his daughter received as a result of the taxpayer’s successful entry in a contest under the rules of the contest only persons under the age of years and month were eligible to receive prizes see id pincite any contestant over that age was required to designate a person below that age as the recipient of the prize see id pincite the taxpayer designated his daughter as recipient see id pincite the taxpayer did not play any part in creating this restrictive rule although the contest was described as a youth scholarship contest the contest rules did not limit the daughter in her use of the prize a fully paid-up annuity policy see id pincite the prize was worth dollar_figure respondent included this amount in the taxpayer’s income and determined a deficiency of dollar_figure see id pincite we summarized our conclusion as follows id pincite granted that an individual cannot escape taxation on income to which he is entitled by turning his back upon that income the fact remains that he must have received the income or had a right to do so before he is taxable thereon as noted by the court in 137_f2d_428 c a the sum of the holdings of all cases is that for purposes of taxation income is continued either in the ruling in question or in the case before us the taxpayer there as here acquired nothing himself he received nothing nor did he have a right to receive anything cf 247_f2d_864 c a - - attributable to the person entitled to receive it although he assigns his right in advance of realization and although in the case of income derived from the ownership of property he transfers the property producing the income to another as trustee or agent in either case retaining all the practical benefits of ownership section l a of the code imposes a tax on the income of every individual where an individual neither receives nor has the right to receive income he 1s not the taxable individual within the contemplation of the statute there is no basis in the statute or in the decided cases for a construction at variance with this fundamental rule reviewed by the court decision will be entered for the petitioners the majority in the instant case tax to petitioners substantial funds that petitioners did not receive were never entitled to receive and never turned their backs on they do so in the name of the assignment_of_income_doctrine the majority acknowledge that there may be injustice in so doing and that the injustice may well be even greater in other real-life settings than in the instant case they contend that precedents compel them to this result and that relief can come only from the hills psalm or at least from capitol hill but this court has shown in teschner v commissioner supra that reexamination of the origins of the assignment_of_income_doctrine can sharpen our understanding of the concepts and make more rational the application of that doctrine we do not lightly overrule our -- - prior decisions but when experience and analysis show that we have departed from the origins that we once thought to be the foundations of those decisions and when it is our judicial interpretations and not the statute law that lead to results that increasingly seem to be unjust then we ought to reexamine the foundations of the doctrine see in this connection 86_tc_433 affd on this issue and revd on another issue 851_f2d_1492 d c cir we should not declare ourselves incapable of self- correction merely because we chose to follow a wrong path decades ago respectfully i dissent parr wells colvin and beghe jj agree with this dissenting opinion -- - beghe j dissenting as presiding judge at the trial of this case my disagreement with the majority is neither a dispute about evidentiary facts nor a doctrinal dispute as such what divides me from the majority---notwithstanding the majority have adopted my proposed factual findings pretty much verbatim--is a disagreement about the significance of those facts in my view those facts do not call for application of the assignment_of_income_doctrine the recitals and reasoning in support of my efforts to decide this case in favor of petitioners go on and on at such length that i provide a table of contents findings and resulting inferences discussion ee eee we ee ee issue is ripe for reexamination re tax court’s jurisprudence on tax treatment of contingent fees---dicta for case at hand another reason for reexamination repeal of statutory spreadback and averaging provisions cotnam and estate of clarks ee i narrow ground--significance of state law - ii broader ground--federal standard significance of control in supreme court’s assignment_of_income jurisprudence substantial reduction of claimant’s control by contingent_fee agreement i contract of adhesion se ee ii american bar foundation contingent_fee study we ew ew ee t7 iii two keys simile omissions and distortions the majority opinion majority opinion’s handling of authorities -- -- preventing tax_avoidance by other transferors cropsharing as alternative to joint_venture partnership analogy conclusion ewe we ee ee ee ek findings and resulting inferences i would find the ultimate fact that the elements of control_over the prosecution of the adea claims ceded by mr kenseth and assumed and exercised by fox fox under the contingent_fee agreement make it reasonable to include in petitioners’ gross_income only mr kenseth’s net share of the settlement proceeds dollar_figure this means that in computing mr kenseth’s gross_income from the settlement his share of the proceeds should be offset by the dollar_figure portion of fox fox’s dollar_figure contingent_fee that reduced his share of such proceeds not by in 311_us_112 gift of bond interest_coupons to taxpayer’s son justice stone pointed out that the ultimate question in deciding whether the assignment_of_income rule applies is a question of fact whose answer should be informed by the perceptions and reactions of the trier of fact to the total situation to say that one who has made a gift thus derived from interest or earnings paid to his donee has never enjoyed or realized the fruits of his investment or labor because he has assigned them instead of collecting them himself and then paying them over to the donee is to affront common understanding and to deny the facts of common experience common understanding and experience are the touchstones for the interpretation of the revenue laws helvering v horst u s pincite emphasis supplied see also 309_us_331 discussed cited and quoted infra p -- - including dollar_figure in his gross_income and treating his share of the fee as an itemized_deduction subject_to the alternative_minimum_tax amt the following evidentiary facts and inferences therefrom support this ultimate finding the contingent_fee agreement was a standardized form contract prepared by fox fox fox fox would have declined to represent mr kenseth if he had not entered into the contingent_fee agreement and agreed to the attorney’s lien provided therein mr kenseth and the other members of the class had a common grievance arising from apv’s terminations of their employment that grievance impelled them to retain the same law firm to advise them and prosecute their claims for redress once that law firm had entered an identical contingent_fee agreement with each claimant there was a substantial additional practical impediment----as compared with a sole plaintiff who enters into a contingent_fee agreement--to mr kenseth or any other class member firing fox fox and hiring other attorneys that impediment became even more substantial as the prosecution of the claims by fox fox progressed from the filing of the administrative claims to the commencement of the class action ‘t on occasion the commissioner has inadvertently taken this position see coblenz v commissioner tcmemo_2000_131 - al --- lawsuit in the district_court to settlement negotiations and reaching of an agreement with apv and its attorneys in contrast to the unconditional personal liability mr kenseth assumed to pay his share of out-of-pocket expenses he did not agree to pay a fee only to the modes of computation and payment of the contingent_fee to which fox fox would be entitled from the proceeds of any recovery if there had been no recovery fox fox would have received nothing the contingent_fee agreement required aggregation of the elements of any settlement offer divided between damages and attorney’s fees and provided that any division of such an offer into damages and attorney’s fees would be disregarded by fox fox and mr kenseth this means that if either the defendant’s settlement offer or the court’s decision had provided for a separate award of attorney’s fees the award of attorney’s fees and the damages would have been grossed up to determine the fee that fox fox would be entitled to under the terms of the contingent_fee agreement the contingent_fee agreement provided that mr kenseth could not settle his case against apv without the consent of fox fox under section viii of the contingent_fee agreement mr kenseth ‘2 any issue presented by this provision became moot because there was no agreement with apv or court award for the payment of attorney’s fees - -- agreed that fox fox shall have a lien for its fees and costs against any recovery in mr kenseth's action against apv this lien by its terms was to be satisfied before or concurrently with the disbursement of the recovery the contingent_fee agreement further provided that if mr kenseth should terminate his representation by fox fox the firm would have a lien for the fees set forth in section iii of the agreement and all out-of- pocket expenses that had been disbursed by fox fox would become due and payable by mr kenseth within days of his termination of fox fox as his attorneys mr kenseth and the other members of the class relied on the guidance and expertise of fox fox in signing the separation agreement tendered to them by apv and then seeking redress against apv commencing with the advice to mr kenseth that he could sign the separation agreement without giving up his age discrimination claim and culminating with the obtaining by fox fox of an overall settlement and recovery that substantially exceeded what eeoc had thought the case was worth fox fox made all strategic and tactical decisions in the management and pursuit of the age discrimination claims of mr kenseth and the other class members against apv fox fox was well aware of the relationship between any gross settlement amount and the resulting fee that fox fox would be entitled to in preparing for and conducting -- - negotiations with apv and its attorneys fox fox tried to ensure that the amounts actually received by mr kenseth and the other class members would approximate the full value of their claims fox fox did this by including in their demands on behalf of the claimants an amount for attorney’s fees that would be included in and paid out of the settlement proceeds the bulk of the settlement proceeds was paid_by apv directly to the fox fox trust account by prearrangement between apv and fox fox ’ from the gross amount so paid fox fox paid itself its agreed upon contingent_fee of dollar_figure and computed and apportioned the remaining amount for distribution to mr kenseth and the other class members excluding the back pay portion--dollar_figure percent of the total settlement proceeds and dollar_figure percent of the total_distribution to class members--paid directly to mr kenseth and the other class members by apv and from which employment_taxes were paid and withheld ‘4 mr kenseth had the largest share of the settlement of any member of the class the range of amounts distributed to individual class members ranged from percent of the total amount distributed mr benisch to percent mr kenseth although each class member’s back pay portion was the same percentage of his share of the total settlement distributed to class members dollar_figure percent the record does not disclose the basis of the apportionment of the total settlement amount distributed to each member of the class the uniform apportionment between back pay and the remainder of each claimant’s share of the settlement proceeds seems inconsistent with the way in which each claimant’s future earnings and benefits were projected over estimated future work life and then discounted back to present_value by the economist retained by fox fox to assist in determining the amounts of the claimants’ claims however this lack of information and apparent continued - there is no evidence in the record that mr kenseth or any other class member ever expressed dissatisfaction with the services of fox fox or tried to bring in other attorneys to participate in or take over the prosecution of any of the adea claims discussion my task is to persuade the reader that the governing law permits---indeed compels---the ultimate finding that mr kenseth did not retain enough control_over his claim to justify including in his gross_income any part of the contingent_fee paid to his attorneys issue is ripe for reexamination my dissatisfaction with the results of recent cases antedating publication of estate of clarks v united_states m4 continued inconsistency have no bearing on the outcome of this case other than to indicate uniformity in the treatment of class members consistent with their lack of individual control_over the outcome 's the unsatisfactory results of those cases cited infra notes both absolutely and from a horizontal_equity standpoint are highlighted by the treatment of legal fees paid to prosecute claims arising out of the claimant’s business as an independent_contractor which are allowed as above-the-line trade_or_business expense deductions under sec_162 see 112_tc_325 kalinka a l clarks est and the taxation of contingent fees paid to an attorney taxes date observes that adoption of the view espoused in this dissent will still put in an unfavorable tax position non-business claimants who obligate themselves to pay attorney’s fees at hourly rates in order to obtain taxable recoveries i agree that congressional action would be necessary to change the unfavorable tax result for such claimants - - f 3d 6th cir revg ustc par big_number aftr 2d b d mich impelled me to ride the case at hand as the vehicle to reexamine the tax court’s treatment of contingent fees paid to obtain taxable recoveries although this case is not the most egregious recent example the mechanical interplay of the itemized_deduction rules with the amt can result---in cases in which the contingent_fee exceed sec_50 percent of the recovery-- in an overall effective rate of federal_income_tax and amt on the in cases in which the net recovery exceeding percent aggregate fees exceed percent of the recovery the tax can exceed the net recovery resulting in an overall effective rate_of_tax that exceeds percent of the net recovery ’ coady v commissioner tcmemo_1998_291 on appeal to the court_of_appeals for the ninth circuit may be a case in point the contingent_fee and costs approximated percent of the recovery the alternative provision for using the enhanced hourly rate schedule to calculate the legal fee under section iii of mr kenseth’s contingent_fee agreement could result in a case in which the recovery is small relative to the time spent on the case by the attorneys ina fee substantially greater than the percent contingent_fee provided by the agreement it should be kept in mind that the enhanced hourly rate provision was an alternative method of computing the contingent_fee not a provision for an hourly rate that was payable in all events for which the client was personally liable as in 105_tc_396 affd on other issues 121_f3d_393 8th cir and 50_tc_975 ‘7 because of the resulting exposure to two sets of fees the lien provisions of contingent_fee agreements are a substantial impediment to replacing original attorneys these situations contain the potential if the total contingent fees continued -- - even if estate of clarks v united_states supra had not recently been decided in the taxpayer’s favor by the court_of_appeals for the sixth circuit it would be appropriate to revisit this issue that congress has not yet responded to comments that the itemized_deduction and amt provisions are working in unanticipated and inappropriate ways that support revision or repeal’ does not mean that courts are powerless to step in ona continued should exceed approximately percent of the gross recovery and be treated as itemized_deductions of resulting in amt liability--assuming the taxpayer has no substantial other income in the year of recovery--that would exceed the amount of the net recovery a case in point may be 57_fsupp2d_719 b d ark in which after acrimonious dispute among three sets of attorneys dollar_figure of the settlement proceeds of dollar_figure were divided among them the settlement check was made payable to plaintiff and two sets of attorneys so as to leave only dollar_figure for the plaintiff see attorneys for jones escalate fight over fees washington times a6 jones’ lawyers battle over fees washington post ay sharing jones settlement n y times al6 see also 72_f3d_938 1st cir affg tcmemo_1995_ in which the allocated legal fee approximated percent of the total recovery and the fee and the tax_liability on it appeared to exceed the net taxable recovery see eg gutman reflections on the process of enacting tax law tax notes date woodworth lecture delivered date itemized_deduction phaseouts irs national taxpayer advocate’s annual report to congress bna daily tax report gg-1 l-2 amt l-9 l-22 itemized_deductions date meissner repeal or revamp the amt the time has come stand fed tax rep cch tax focus aug testimony of stefan f tucker on behalf of section of taxation american bar association before subcommittee on oversight u s house of representatives on revenue provisions in the president’s fy budget date tax law amt and itemized_deductions continued a7 - case-by-case basis as justice douglas spoke for the court in 309_us_331 responding to the taxpayer’s argument that the then current statutory revocable_trust rules did not by their terms apply to the short-term_trust arrangement under review the failure of congress to adopt any such rule_of thumb for that type of trust must be taken to do no more than leave to the triers of facts the initial determination of whether or not on the facts of each case the grantor remains the owner for purposes of sec_22 emphasis supplied what justices stone and douglas said in horst and clifford provides two reminders first the supreme court regards the trial courts including the tax_court as the proper arbiters of the assignment_of_income_doctrine it’s the trial court’s job to decide whether a taxpayer who made an intrafamily or related_party transfer or other transfer of rights to future income or of income producing property retained sufficient control_over what was transferred to justify taxing the transferor on the income rather than the transferee second the assignment_of_income_doctrine is judge-made law not a rule_of statutory interpretation of the more recently enacted itemized_deduction and amt provisions contrary to the claims of the majority anda scontinued aba aicpa tei release on ways to simplify the tax code including repealing amt and phasing out phaseouts doc highlights documents date -- - recent commentator ’ we need not wait for congress to change those provisions we’re dealing with a problem under the common_law of taxation ’ what the courts have created and applied courts can interpret refine and distinguish to determine whether in changed circumstances the conditions for application of the doctrine have been satisfied tax court’s jurisprudence on tax treatment of contingent fees----dicta for case at hand the inguiry begins with a reexamination of the original cases---published as regular_tax court opinions--cited by the majority as originating and applying the rule that the supreme court’s assignment_of_income opinions require that a contingent_fee be allowed only as a deduction not as an offset in computing gross_income all these cases were interpretations and applications of the spreadback provisions of sec_107 of the code or its statutory successors in the code what the tax_court said in these cases about those supreme court opinions was dictum the tax court’s recent opinions on the subject concerning itemized_deductions and the amt are with one see kalinka a l clarks est and the taxation of contingent fees paid to an attorney taxes date see brown the growing ‘common law’ of taxation s cal tax inst --- - memorandum opinions not properly distinguishable exception ’ regarded as binding precedent ’ the regular opinions of the tax_court on which the majority rely are not directly in point there is another ground on which 17_tc_135 revd on another issue 203_f2d_310 2d cir 28_tc_947 affd in part and revd in part 263_f2d_119 5th cir 38_tc_137 o'brien v commissi38_tc_707 affd per curiam 319_f2d_532 3d cir and 50_tc_975 were decided that distinguishes them from the case at hand each of these earlier cases applied sec_107 of the code or a similar provision for relief from high marginal rates of income_tax on bunched receipts in one year or a relatively short_period of back pay compensation from an 105_tc_396 affd on other issues 121_f3d_393 8th cir which was not appealed on this issue held among numerous other things that hybrid attorney’s fees fixed dollar_figure-hourly rate and 25-percent contingency fee to extent allocable to taxable_portion of awards were deductible as itemized_deductions under sec_67 rather than as offsets in computing gross_income stated ground of decision on this issue not appealed by the taxpayers was that fee agreement did not create partnership or joint_venture within meaning of sec_7701 between plaintiff-taxpayer and attorney see infra pp see eg benci-woodward v commissioner tcmemo_1998_395 sinyard v commissioner tcmemo_1998_364 srivastava v commissioner tcmemo_1998_362 coady v commissioner supra brewer v commissioner tcmemo_1997_542 affd without published opinion 172_f3d_875 9th cir -- - employment etc attributable to services rendered over a number of years the statutory mechanism allowed the taxpayer to compute income_tax for the year of receipt as if the back pay or other compensation had been ratably received during the years earned the theme of those cases without regard to assignment_of_income principles was this court’s unwillingness to provide relief beyond the express terms of what was felt to be a generous statutory relief provision in each of those cases this court treated the problem as one of statutory interpretation before wrapping itself in the mantle of 281_us_111 and the supreme court’s other landmark cases on assignment_of_income so said judge raum speaking for the court in o’brien v commissioner t c pincite although there may be considerable equity to the taxpayer’s position that is not the way the statute is written without the benefit of section the code equivalent of code sec_107 there would be no relief whatever and the relief granted cannot go beyond these very provisions they provide merely for a computation of tax based upon the inclusion of the respective portions of such back pay in the gross_income for the taxable years to which such portions are the taxpayer in 38_tc_707 affd per curiam 319_f2d_532 3d cir had not claimed on his return that the fee should offset the recovery with the resulting reduced_amount to be spread back the taxpayer had reported on his income_tax return the receipt of a backpay award had spread back the gross amount of the award over the years_of_service and then had apportioned and spread back the legal fees over the same years this the court held the statutory spreadback provision did not permit -- - respectively attributable there is no provision whatever for spreading back any related expenses as was done in petitioner’s returns judge raum saw the situation as identical with that in smith v commissioner t c pincite quoting what the court said in that case in upholding the taxpayer’s claim of entitlement to the deduction in the year of receipt notwithstanding that the commissioner had computed his tax_liability by spreading the back pay award over the years_of_service without this section the entire dollar_figure would be income in sec_107 is silent as to expenses_incurred in connection with any collection of back pay and there are no regulations or decisions which we have been able to find on the question to limit application of sec_107 to amounts received less expenses connected with collection is not a function for the court but rather is a task for congress if that is the result which they wish we therefore hold that petitioner is entitled to deduct the dollar_figure legal expense in judge raum then discussed the opinions of the tax_court and the court_of_appeals for the fifth circuit in cotnam v commissioner supra concluding in reaching that conclusion the majority in the fifth circuit placed considerable stress upon certain provisions of an alabama statute relating to attorney’s liens o’brien v commissioner supra pincite it’s also noteworthy that the final paragraph of judge wisdom’s dissent in 263_f2d_119 5th cir revg 28_tc_947 like the opinion of judge turner in the tax_court and the tax court’s prior opinion in 17_tc_135 revd on another issue 203_f2d_310 2d cir relied upon the lack in sec continued - - turning back to the case before him judge raum found that there were no such provisions in pennsylvania law judge raum then questioned whether state law had any bearing on the matter inasmuch as the underlying claim had been prosecuted in the united_states court of claims under federal_law what followed judge raum’s ipse dixit on assignment_of_income is dictum id however we think it doubtful that the internal_revenue_code was intended to turn upon such refinements for even if the taxpayer had made an irrevocable assignment of a portion of his future recovery to his attorney to such an extent that he never thereafter became entitled thereto even for a split second it would still be gross_income to him under the familiar principles of lucas v bharl helvering v horst and helvering v bubank the fee of course would be deductible just as it was held to be in weldon d smith cf walter petersen we reach the same result here petitioner is entitled to the benefit of section with respect to his dollar_figure recovery in and may deduct the dollar_figure legal expenses in that year such legal expenses may not be spread back over earlier years nor may the same result be achieved indirectly by subtracting the expenses from the recovery and then applying section to the reduced_amount estate of gadlow v commissioner supra is the last regular_tax court opinion in this series estate of gadlow is similarly distinguishable from the case at hand like the earlier cases estate of gadlow concerned the application of a provision for computing income_tax_liability upon the receipt of damages for breach of contract by prorating the recovery over the earlier continued of any express provision for allocating expenses against the prorated compensation -- - years that the income would have been received but for the breach section of the code one of the grounds advanced by the court in estate of gadlow for refusing to follow the court_of_appeals for the fifth circuit in cotnam was that the applicable pennsylvania law did not contain the alabama provision ’ the court’s opinion in estate of gadlow summarized and guoted o’brien v commissioner supra and concluded that the spread back provisions under review did not make provision for spreading back related expenses_incurred in the collection of back pay we concluded in o’brien that without specific statutory authority this court could not allow this treatment we reach the same conclusion here estate of gadlow v commissioner supra pincite in the case at hand there is no analogous question of statutory interpretation of a relief provision only the application of the federal common_law of taxation’ to determine 50_tc_975 is also distinguishable from cotnam v commissioner 25_tc_947 affd in part and revd in part 263_f2d_119 5th cir on another ground not present in the case at hand because gadlow did not employ the attorneys on a contingent--fee basis as mrs cotnam did but rather their fee was fixed solely by the number of hours they worked on gadlow’s case therefore the fee was gadlow’s debt due and owing from gadlow to his attorneys without regard to the outcome of the litigation see supra note - - whether the tax_court can and should apportion the respective gross incomes of client and attorney pursuant to a contingent_fee agreement under which the client gives up substantial control_over the prosecution and recovery_of his claim another reason for reexamination repeal of statutory spreadback and averaging provisions the history of the statutory spreadback provisions is instructive in another respect ’ in those provisions were repealed in favor of general income_averaging in congress enacted the 50-percent maximum_tax on earned_income which was in turn repealed in when the top income_tax rate under the code taxpayers were afforded six targeted spreadback or averaging provisions that were intended to mitigate the harsh effects of progressive tax_rates on income earned unevenly over the years see secs code these relief provisions applied only to particular types of income eg employment compensation back pay breach of contract damages income from inventions or artwork antitrust damages earned or received over specified periods of time congress amended the targeted averaging provisions in the revenue act of stating that a general averaging provision is needed to accord those whose incomes fluctuate widely from year to year the same treatment accorded those with relatively stable incomes s rept 88th cong 2d sess c b part congress explained that the former targeted averaging provisions were inadequate because they were limited to a relatively small proportion of situations and unduly complicated see id pincite accordingly revenue act of publaw_88_272 sec a 78_stat_19 replaced the old provisions subject_to transitional relief with an averaging device that was available to individual taxpayers generally regardless of the source_of_income see id - -- was reduced to percent in congress repealed general income_averaging all these provisions were tools congress had used to ameliorate the top marginal income_tax rates that went as high as or higher than percent during most of the relevant periods after under the new flatter rate structure with a top rate of substantially less than percent these provisions were no longer needed against the background of congressional concerns about ameliorating a high and steeply progressive rate structure i don’t believe congress expected or intended that the interplay of the newly enacted itemized_deduction and amt provisions could result in effective rates of tax substantially exceeding percent up to more than percent of a net recovery congress granted another type of relief from the punitive effects of historically high marginal rates when it enacted the percent maximum_tax on personal_service_income for tax years beginning after date tax reform act of publaw_91_172 83_stat_487 codified as sec_1348 however such relief subsequently was considered no longer necessary when congress reduced the highest marginal tax_rate on all types of income to percent for taxable years beginning after date economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 repealing sec_804 a of the tax reform act of in congress repealed the income_averaging provisions almost entirely exception carved out for farming income_tax reform act of publaw_99_514 100_stat_2085 congress believed that changes to the individual income_tax provisions which provided wider brackets fewer rates anda flatter rate structure with a top marginal_rate substantially less than percent reduced the need for complicated income_averaging see h rept 1986_3_cb_114 -- - contrarywise the purpose of the amt is to prevent individuals with substantial economic_income from avoiding significant tax_liability although we have held that the itemized_deduction limitations and the amt can apply to low and middle-income taxpayers that doesn’t mean that congress expected or intended that these provisions could result in effective tax_rates exceeding percent where their interplay with contingent fees has that potential courts are entitled to ask whether the plaintiff--claimant’s retained control---vis-a-vis the control acquired and exercised by the attorney--is sufficient to justify including in the claimant’s gross_income the contingent_fee the attorney pays himself out of the recovery proceeds cotnam and estate of clarks the inquiry continues with a review of the opinions of the court_of_appeals for the fifth circuit in 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 the handling of the matter by the court_of_appeals discloses both a narrow ground and a broader ground for its decision the numerous occasions we have distinguished cotnam on the narrow ground have obscured the broader ground and t see s rept pincite 1986_3_cb_1 see eg 83_tc_742 lickiss v commissioner tcmemo_1994_103 - - contributed to our failure to grapple with the issue in a broad- gauged principled way under the federal common_law of taxation as adopted by the supreme court instead we’ve been beguiled by attenuated subtleties and refinements into treating the problem as one of determining the claimant’s retained legal rights in his cause of action under state law the taxpayer in cotnam had rendered housekeeping services to an elderly individual during the years in consideration of his promise to bequeath her one-fifth of his estate following his death without a will she entered a contingent_fee agreement with attorneys who successfully prosecuted her claim to judgment against the estate the check for the dollar_figure recovery plus approximately dollar_figure in interest which was received in was made payable to the taxpayer and her attorneys after endorsement by the payees the check was deposited in the attorneys’ bank account retaining their fee of dollar_figure the attorneys gave the taxpayer their check of dollar_figure for the balance amounts rounded off the commissioner determined that the recovery was compensation income rather than a nontaxable bequest and apportioned the gross recovery under sec_107 of the code over the 2-years the services were rendered in applying sec_107 the commissioner allowed the legal fee as a deduction only in the year paid in which the taxpayer had -- - otherwise negligible income against which to deduct the fee resulting in a deficiency of more than dollar_figure the tax_court first held that the recovery was compensation income rather than a nontaxable bequest on this issue the court_of_appeals for the fifth circuit unanimously affirmed on the second question whether the contingent legal fee was excluded from the compensation to be spread back or merely a useless deduction in the year of receipt by the attorneys judge wisdom writing for the panel made clear that he disagreed with the outcome in the taxpayer’s favor stating as follows a majority of the court judges rives and brown hold that the dollar_figure paid mrs cotnam’s attorneys should not be included in her gross_income this sum was income to the attorneys but not to mrs cotnam the facts in this unusual case taken with the alabama statute put the taxpayer in a position where she did not realize income as to her attorneys’ interests of in her cause of action and judgment cotnam v commissioner f 2d pincite because of the high marginal rates of federal_income_tax in effect in and inclusion of the gross recovery in income and allowance of the deduction in that year would have resulted in a greater deficiency than that arising under the apportionment of the gross_income over the prior years under code sec_107 even if the fee were treated as a deduction or offset for the taxpayer was arguing for even greater relief that the compensation received in and apportioned under sec_107 over the earlier years should be reduced by the legal fee - - this is the narrow holding of the court of appeals’ decision in cotnam discussed below in subpart i there then followed a statement of the broader ground of the panel’s decision introduced by the following statement judges rives and brown add to the foregoing the following f 2d pincite and concluding accordingly the attorneys’ fee of dollar_figure should not have been included in the taxpayer’s gross_income f 2d pincite then came the dissenting opinion of judge wisdom who had written the opinion for the panel embodying the narrow holding the disagreement between the additional although the tax_court noted that the attorneys only had a lien on the fund payable to mrs cotnam and that the attorneys had no right in or title to mrs cotnam’s recovery sufficient to justify treating them as the owners for tax purposes of any portion of that recovery it is not clear that the peculiar provisions of alabama law that provided the narrow holding of the court_of_appeals decision were brought to the attention of the tax_court see 28_tc_947 affd in part and revd in part 263_f2d_119 5th cir the tax_court in sustaining the commissioner’s treatment of the fee as a deduction did not address the significance or even advert to the existence of those provisions discussed infra pp cotnam is a close-to-home example of a judge wisdom j writing both the majority opinion and a dissent although only rarely does the judge who writes the majority opinion also write separately in concurrence or dissent it has happened in this court 46_tc_864 tannenwald j speaking separately affd sub nom 399_f2d_828 6th cir and in other courts see eg city of baton rouge v ross so 2d la calogero c j concurring santa clara county local transp auth v guardino p 2d cal werdegar j dissenting dawkins v dawkins p 2d kan jackson j concurring no less than the continued -- - statement of judges rives and brown and judge wisdom’s dissent is a disagreement about the application of traditional assignment_of_income principles the broader holding which the majority and i agree frames the issue on which the case at hand and other contingent_fee cases should be decided is discussed below in subpart ii of course the majority agree with judge wisdom and it agree with judges rives and brown narrow ground--significance of state law in deciding cotnam v commissioner supra the majority of the court_of_appeals in the portion of the panel’s opinion written by judge wisdom hereinafter majority opinion relied heavily on two unusual characteristics of attorney’s liens under alabama law the majority opinion noted that the alabama continued supreme court of the united_states see eg 455_us_422 separate opinion of blackmun j 359_us_187 separate opinion of brennan j 337_us_562 separate opinion of jackson j cf 301_us_619 opinion of cardozo j 16_f3d_1336 2d cir opinion of van graafeiland j affg vacating and remanding in part tcmemo_1992_106 in re kstate of sayre a 2d n pa opinion of bell c j as justice jackson said in wheeling steel corp v glander supra pincite tt cannot be suggested that in cases where the author is the mere instrument of the court he must forego expression of his own convictions mr justice cardozo taught us how justices may write for the court and still reserve their own positions though overruled 301_us_619 for discussions of the practice see aldisert opinion writing llewellyn the common_law tradition deciding appeals -- - attorney’s lien statute gave an attorney an interest in the client's suit or cause of action as well as the usual security_interest in any judgment or settlement the client might eventually win or receive see cotnam v commissioner f 2d pincite 77_f2d_972 5th cir cited by the majority opinion in cotnam the majority opinion also noted that under the alabama statute attorneys have the same rights as their clients cotnam v commissioner f 2d pincite the majority opinion did not explain in detail the sense in which attorneys' and clients' rights were the same however the cases cited to support this point make clear the majority opinion was referring to an attorney's right under alabama law to prosecute his client's suit to a final judgment even after the client has settled the suit with the adverse_party see denson v alabama fuel iron co so ala western ry v foshee so ala when we have not followed cotnam we have usually relied on differences between the attorney’s lien law for the state in issue and alabama law see eg estate of gadlow v we recently followed the decision of the court_of_appeals in cotnam v commissioner supra where alabama law applied see davis v commissioner tcmemo_1998_248 tax_court constrained to follow court of appeals’ cotnam decision under rule_of 54_tc_742 affd 445_f2d_985 10th cir affd per curiam __ f 3d __ 11th cir see also foster v united_states _ f_supp 2d __ n d ala - - commissioner 50_tc_975 distinguishing pennsylvania law 38_tc_137 nebraska and south dakota law benci--woodward v commissioner tcmemo_1998_395 california law sinyard v commissioner tcmemo_1998_364 arizona law srivastava v commissioner tcmemo_1998_362 texas law coady v commissioner tcmemo_1998_291 alaska law but see o'brien v commissi38_tc_707 dictum that state law makes n319_f2d_532 3d cir ’ wisconsin law governed the attorney-client relationship between fox fox and mr kenseth wisconsin law arguably gives attorneys the two unusual interests in their clients' lawsuits relied on by the majority opinion in cotnam v commissioner other federal courts in concluding that taxpayer- plaintiffs are taxable on contingent fees paid to their attorneys have also noted that the state laws in issue do not give attorneys proprietary or egquitable interests in their clients’ recoveries or causes of action see 43_f3d_1451 fed cir commenting on maryland attorney’s lien statute estate of clarks v united_states ustc par big_number aftr 2d e d mich distinguishing cotnam v commissioner supra on the ground of differences between michigan and alabama law revd 202_f3d_854 6th cir my view that the tax effects of contingent_fee agreements should be decided on the broader ground makes it unnecessary for me to take a position on the view of the court_of_appeals for the sixth circuit that the michigan common_law attorney’s lien is the equivalent of the proprietary interest of the attorney in the cause of action under alabama law -- - f 2d 5th cir although the narrow ground issue need not detain us indefinitely a few observations are in order respondent argues that wisconsin ethical rules prohibit an attorney from acquiring a proprietary interest in a cause of action he is pursuing for his client see wis sup ct r that rule actually states however that a lawyer shall not acquire a proprietary interest except that the lawyer may acquire a lien granted by law to secure the lawyer's fee or expenses and contract with a client for a reasonable contingent_fee in a civil case id emphasis added therefore the rule clearly permits an attorney to acquire the interests in his client's cause of action contemplated by the wisconsin attorney’s lien laws it also suggests that those interests are proprietary interests see smelker v chicago n w ry n w wis which quoted the wisconsin attorney’s lien statute as originally enacted in although smelker is an old case diligent research has not disclosed any authority reversing it or declaring it obsolete it is cited and summarized as standing for the propositions described in the text in a l r annotation merits of client’s cause of action or counterclaim as affecting attorney’s lien or claim for his compensation against adverse_party in case of compromise without attorney’s consent and am jur 2d attorneys at law sec right to continue action client has settled our opinions distinguishing the decision of the court_of_appeals in cotnam v commissioner supra on the basis of differences in state law have relied on pennsylvania cases from and and on texas cases from and see 50_tc_975 distinguishing pennsylvania law srivastava v commissioner tcmemo_1998_ texas law - -- the majority respond with two observations in support of respondent’s position first wis stat dollar_figure has been revised to give the attorney a lien upon the proceeds or damages as well as upon the cause of action the majority suggest that it is no longer necessary to keep the underlying cause of action alive in order effectively to assert an attorney’s lien under wisconsin law the majority also point to wis sup ct r dollar_figure and a which include the ethical rules that a client may discharge an attorney at any time and that a lawyer shall inform a client of all offers of settlement and abide by a client’s decision whether to accept an offer of settlement of a matter the majority suggest that these rules mean that a wisconsin attorney cannot acquire an interest ina lawsuit that would enable the attorney to continue to press it in the face of the client’s expressed desire to settle or at least that it would be an ethical violation for the attorney to continue to press a case that the client had settled or desired to settle admittedly the matter is unclear bearing in mind that section iii of the contingent_fee agreement entered by mr kenseth and other class members with fox fox provide that the client can not settle his case without the consent of fox fox and that the preamble to the rules of the wisconsin supreme court governing professional conduct for attorneys says that the rules -- - are for disciplinary purposes they are not supposed to affect the substantive legal rights of lawyers and are not designed to be a basis for civil liability the wisconsin courts have recognized the tension between the client’s rights to terminate representation and the attorney’s rights under contingent_fee agreements and the statutory lien see goldman v home mut ins co n w 2d wis cited by respondent and the majority for the proposition that the claim belongs to the client not the attorney however what goldman actually said was more balanced it 1s not against public policy for a client to settle his claim with the tortfeasor or his insurer without participation and consent of the attorney before action is commenced even though the client has retained counsel the claim belongs to the client and not the attorney the client has the right to compromise or even abandon his claim if he sees fit to do so we do not hold by inference that a contract between client and attorney whereby the attorney is to control the procedure of the prosecution of the claim nor that an agreement for a lien upon the cause of action for attorney’s fees is against public policy and therefore void on the contrary by virtue of the attorney lien statutes and the common_law we recognize their validity id pincite compare 94_tc_193 regarding effect on valuation of a right of the necessity of bringing a lawsuit to enforce it presence of such uncertainty equates with a reduction in claimant-assignor’s degree of control see also estate of mueller v commissioner tcmemo_1992_284 on effects of threatened litigation on possible nonconsumation of a stock acquisition as affecting value of the stock -- - the wisconsin courts have also recognized that although a client may have the ultimate power to discharge an attorney or settle a claim the attorney has rights and remedies when the client breaches or terminates a contingent_fee agreement for example in tonn v reuter n w 2d wis the wisconsin supreme court held that an attorney who had been discharged without cause could sue his client for breach of contract the measure of damages was the contingent_fee percentage applied to the client’s ultimate recovery less the value of the services the attorney was not required to perform as a result of the breach and in goldman v home mut ins co supra the wisconsin supreme court held that a plaintiff’s attorney could sue the defendant for third-party interference with contract rights where the defendant settled with the plaintiff without the knowledge of the attorney ii broader ground--federal standard i now turn to the broader ground of the decision of the court_of_appeals in cotnam v commissioner supra as announced by judges rives and brown and as opposed by judge wisdom and if on appeal of the case at hand to the court_of_appeals for the seventh circuit the court_of_appeals should wish to obtain answers to any questions of wisconsin law that the parties have not resolved to its satisfaction and which it regards as bearing on the outcome the wisconsin supreme court has power not obligation to entertain any such guestions put to it by the court_of_appeals under wis stat sec dollar_figure uniform certification of questions of law rule -- - recently adopted by the court_of_appeals for the sixth circuit in estate of clarks v united_states supra the primary point made by judges rives and brown was that in a practical sense the taxpayer never had control_over the portion of the recovery that was retained by her attorneys in my view this broader ground disposes of the case at hand in petitioners’ favor independently of the narrow ground judge wisdom’s dissent was very much in the vein that the transaction was governed by the classic assignment_of_income cases that he cited and relied upon 311_us_122 311_us_112 and 281_us_111 after quoting at length from helvering v horst supra judge wisdom concluded this case is stronger than horst or kubank since mrs cotnam assigned the right to income already earned she controlled the disposition of the entire amount and diverted part of the payment from herself to the attorneys by virtue of the assignment mrs cotnam enjoyed the economic benefit of being able to fight her case through the courts and discharged her obligation to her attorneys in itself equivalent to receipt of income under 279_us_716 cotnam v commissioner f 2d pincite the majority in cotnam also rejected the commissioner’s and judge wisdom’s reliance on 279_us_716 because a contingent_fee agreement creates no personal obligation the only source of payment is the recovery if there is no recovery the client pays nothing and -- - the attorney receives nothing i agree with this additional point of the court_of_appeals majority in cotnam the points made by the courts of appeals in cotnam and estate of clarks v commissioner supra are not in complete agreement but their differences don’t invalidate the essential on which they do agree the courts of appeals in cotnam and clarks agree that the value of the claim was speculative and dependent on the services of counsel who was willing to take it on a contingent_fee basis to try to bring it to fruition they also agree that the only benefit the taxpayer could obtain from his or her claim was to assign the right to receive a portion of it the contingent_fee percentage to an attorney in an effort to collect the remainder and that such benefit does not amount to full enjoyment that justifies including the fee portion in the assignor’s gross_income the courts of appeals in cotnam and clarks also agree that the proper treatment is to divide the gross_income between the client and the attorney rather than to regarding the reliance of the commissioner and judge wisdom on 279_us_716 i observe as did judges rives and brown that the contingent_fee was not one that the claimant mr kenseth was ever personally obligated to pay even if there should be a recovery under sections iv and viii of the contingent_fee agreement unlike section ii which personally obligated the client to pay litigation expenses as defined the attorneys’ right to receive the fee was secured solely by the lien that would attach to any recovery which was the sole contemplated and actual source of payment of the fee -- - include the entire recovery in the client’s income and to relegate the client to a deduction that is not fully usable it am in complete agreement with judges rives and brown and the panel in estate of clarks that the assignment_of_income_doctrine should not apply to contingent_fee agreements a contingent_fee agreement is not an intrafamily donative transaction or even a transaction within an economic family such as parent--subsidiary see united parcel serv of am inc v commissioner tcmemo_1999_268 or the doctors’ service_partnership and related hmo in 410_us_441 notwithstanding the attorneys’ fiduciary responsibilities to their client a contingent_fee agreement is a commercial transaction between parties with no preexisting common interest that sharply reduces or eliminates the client’s dominion and control_over both the cause of action and any recovery our decisions distinguishing or just not following the decision of the court_of_appeals in cotnam v commissioner supra have not adequately considered the characteristics of contingent_fee agreements or the effect those characteristics should have in deciding whether such agreements should be treated as assignments of income to be disregarded for federal_income_tax purposes i now address the points of the court_of_appeals for the sixth circuit in estate of clarks v united_states supra that go beyond the points of judges rives and brown in cotnam v -- jo - commissioner supra that the contingent_fee arrangement is like a partnership or joint_venture or a division of property or transfer of a one-third interest in real_estate thereafter leased to a tenant we rejected the first point in 105_tc_396 affd on other issues 121_f2d_393 8th cir in holding that a contingent_fee agreement does not create a partnership or joint_venture under sec_7701 a see further discussion infra part the citation by the court_of_appeals for the sixth circuit of 177_f2d_881 2d cir raises doubts about the second point wodehouse is just another case that illustrates the proposition see chirelstein federal income_taxation 8th ed that interests in self- created property rights such as paintings patents and copyrights are effectively assignable for tax purposes despite the elements of personal services on the part of the assignor id significance of control in supreme court’s assignment_of_income jurisprudence the transfers of income or property at issue in the classic cases on which the dissent of judge wisdom and this court have relied--cases such as lucas v ebarl supra and helvering v a recent case that illustrates the proposition is 133_f3d_654 8th cir - 7jl1- horst supra--were intrafamily donative transfers if given effect for tax purposes such intrafamily transfers would permit family members to split their incomes and avoid the progressive rate structure a less pressing concern these days in addition because the transferred item never leaves the family group the transferor may continue to enjoy the economic benefits of the item as though the transfer had never occurred see 333_us_591 husband transferred patent licencing contracts to wife husband’s indirect post-transfer enjoyment of royalty payments and other_benefits received by wife a factor favoring decision that transfer was an invalid assignment_of_income 309_us_331 husband created short-term_trust for wife’s benefit intrafamily income-splitting possibilities required special scrutiny of arrangement and husband’s continued ‘3 the statement of facts in the third supreme court decision relied on by the majority and the dissent of judge wisdom 311_us_122 does not reveal whether the transfer at issue was intrafamily however the majority opinion in eubank contains no independent analysis it rests entirely on the reasoning of the supreme court’s opinion in the intrafamily transfer companion case of 311_us_112 in addition in 333_us_591 the supreme court described eubank along with several other classic assignment_of_income cases as part of the clifford-horst line of cases all involving transfers within the family group the supreme court in sunnen further stated that it is in the realm of intra-family assignments and transfers that the clifford-horst line of cases has peculiar applicability commissioner v sunnen u s pincite - j2 - indirect enjoyment of wife’s benefit a factor in decision to treat husband as owner of trust contingent_fee agreements between client and attorney do not present these problems equally importantly in lucas v barl supra and helvering v horst supra the transferor--in part due to the family relationship---was found to have retained a substantial and significant measure of control after the transfer over the income rights or property transferred the presence of such continuing control is undoubtedly important in deciding whether a transfer should be treated as an invalid assignment_of_income as the supreme court stated in commissioner v sunnen u s pincite the crucial question remains whether the assignor retains sufficient power and control_over the assigned_property or over receipt of the income to make it reasonable to treat him as the recipient of the income for tax purposes or as the supreme court wrote in 281_us_376 revocable_trust created by husband for benefit of wife and children treated as invalid assignment_of_income taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed the income that is subject_to a man’s unfettered command and that he is free to enjoy at his own option may be taxed to him as his income whether he sees fit to enjoy it or not i acknowledge with bittker lokken federal taxation of income estates and gifts 2d ed that efforts to shift income have extended beyond the family to other economic units courts have been alert whatever the motivation of the taxpayers before them to forestall the tax success of -- - arrangements that if successful would be exploited by others as a result legislative and judicial countermeasures have come to permeate the tax law so completely that they sometimes determine which of several parties to an ordinary business transaction must report a particular receipt or can deduct a liability id however those observations don’t answer the guestion they just remind us that the taxpayer’s arguments deserve strict scrutiny it also acknowledge that the assignor’s lack of retained control may be trumped if the subject of the assignment is personal_service_income unlike the trust and property cases lucas v earl supra can be rationalized not so much on the service provider’s retained control_over whether or not he works but on the more basic policy to ‘tax salaries to those who earned them’ my response is that mr kenseth’s claim did not generate personal_service_income even though the loss of past earning sec_443 bittker lokken federal taxation of income estates and gifts 2d ed the court_of_appeals in estate of clarks v united_states supra misstates 281_us_111 in saying that in that case as in helvering v horst supra the income assigned to the assignee was already earned vested and relatively certain to be paid to the assignor as a matter of fact the assignment document in lucas v earl had been executed in long before the effective date of the 16th amendment the taxable years in issue were and see lucas v barl supra pincite bittker lokken supra pincite see also chirelstein federal income_taxation 8th ed - as well as future income and benefits were taken into account in computing his settlement recovery mr kenseth’s claim had its origin in the rights inhering in a constitutionally or statutorily protected status eg age sex race disability rather than a free bargain for services under an ongoing employment relationship or personal_service_contract such rights are no less alienable than other types of property rights that may be bought and sold and otherwise compromised by payments of money ’ indeed where a claim based on status such as an adea claim is the subject of a contingent_fee agreement the amount_paid the attorney as a result of his successful prosecution of the claim is much more personal_service_income of the attorney than personal_service_income of the claimant however the claimant’s share of the income might be characterized for tax purposes again quoting bittker lokken supra pincite- in a slightly different context if a metaphor is needed one could say that the pooled income is the fruit of a single mw grafted tree owned jointly by the parties to the agreement ’ perhaps contrary to maine ancient law everyman ed more recent developments which in progressive societies has hitherto been a movement from status to contract have shifted back to a greater emphasis on status as a source of personal and property rights see discussions infra pincite of the two keys simile and pincite of the cropsharing analogy - j5 - substantial reduction of claimant’s control by contingent_fee agreement when mr kenseth executed the contingent_fee agreement he gave up substantial control_over the conduct of his age discrimination claim he also gave up total control of the portion of the recovery that was ultimately received and retained by fox fox the contingent_fee agreement provided that mr kenseth could not settle his case without the consent of fox fox it further provided that if mr kenseth had terminated his representation by fox fox that firm would still have a lien for the contingent_fee called for by the agreement and all costs and disbursements would become due and payable within days moreover mr kenseth was just one member of the class of claimants represented by fox fox all these factors contributed as a practical matter to the creation of substantial barriers to mr kenseth’s ability to fire fox fox and to hire other attorneys or to try to settle his case himself mr kenseth instead relied on the guidance and expertise of fox fox and fox fox made all strategic and tactical decisions in the management and pursuit of mr kenseth’s age discrimination claim fox fox negotiated a net recovery after reduction by the contingent_fee that substantially exceeded the settlement that the eeoc had recommended i contract of adhesion for all these reasons it is clear when mr kenseth signed the contingent_fee agreement that he gave up substantial control--perhaps all effective control--over the future conduct of his age discrimination claim this is not surprising a contingent_fee agreement in all significant respects amounts to a contract of adhesion defined by black’s law dictionary 7th ed as a standard-form contract prepared by one party to be signed by the party in a weaker position usu a consumer who has little choice about the terms i’m not suggesting that the contingent_fee agreement would be unenforceable ' contracts of adhesion are prima facie enforceable as written see rakoff contracts of adhesion an see rakoff contracts of adhesion an essay in reconstruction harv l rev which sets forth seven characteristics that define a contract of adhesion all these characteristics are present in the contingent_fee agreement between mr kenseth and fox fox the landmark article that coined and gave currency to the appellation contract of adhesion is of course kessler contracts of adhesion--some thoughts about freedom of contract colum l rev the less inflammatory term found and used in restatement contracts second sec_211 is standardized agreement but see corbin on contracts secs 559a-559i cunningham jacobson cum supp ' other than the uncertainty regarding enforceability of the provision in section iii of the agreement that mr kenseth and the other claimants in the class action could not settle their cases without the consent of fox fox - essay in reconstruction harv l rev nor do i suggest that the contingent_fee agreement in the case at hand operated unfairly so as to make it unenforceable i do suggest that the character of the agreement as a contract of adhesion supports my ultimate finding that mr kenseth as the adhering party gave up substantial control_over his claim which was the subject matter of the agreement ii american bar foundation contingent_fee study my ultimate finding in this case is not just the sympathetic or an idiosyncratic reaction response of a romantic judge divorced from the practical realities of the operation of contingent_fee agreements my findings on mr kenseth’s reduced control_over the prosecution and recovery_of his claim are supported by the recurring comments to the same effect in the study by mackinnon contingent fees for legal services a study of professional economics and liabilities american bar foundation what is striking about the mackinnon study which makes no mention of any_tax questions are its repeated in a departure from traditional analysis rakoff supra pincite9 asserts that adhesive contracts may exist in otherwise competitive markets this would appear to be the case with respect to that segment of the market for legal services in which contingent_fee agreements are customarily used there is no reason to believe that much if any bargaining occurs with respect to the other terms of contingent_fee agreements concerning the attorney’s lien and the contractual provisions for its enforcement so it appears in the case at hand see glendon a nation under lawyers --- - references to the high degree of practical control that attorneys acquire under contingent_fee agreements over the prosecution settlement and recovery_of plaintiffs’ claims after mr kenseth signed the contingent_fee agreement he had absolutely no control_over the portion of the recovery from his claim that was assigned to and received by fox fox as its legal fee the agreement provided that even if mr kenseth fired fox fox fox fox would receive the greater of percent of any recovery on mr kenseth’s claim or their regular hourly time charges plus accrued interest of percent per month plus a risk enhancer of percent of their regular hourly charges not exceeding the total recovery the agreement also stated that mr kenseth gave fox fox a lien on any recovery or settlement the agreement also provided that mr kenseth would not settle the claim without first obtaining the approval of fox fox as noted above the contingent_fee agreement between mr kenseth and fox fox was not an intrafamily donative transaction and did not occur within an economic group of related parties in addition mr kenseth’s control of his claim and of any recovery therefrom was sharply reduced or eliminated by the see mackinnon contingent fees for legal services a study of professional economics and liabilitie sec_5 american bar foundation - - contingent_fee agreement for all these reasons the broader ground of the decisions of the courts of appeals in 263_f2d_119 5th cir and 202_f3d_854 6th cir applies to the case at hand the contingent_fee agreement did not effect an assignment_of_income that must be disregarded for income_tax purposes under 311_us_122 311_us_112 and 281_us_111 this conclusion provides an independent and sufficient ground for the holding decoupled from the narrow ground of cotnam and estate of clarks regarding attorneys’ ownership interests in lawsuits under state law that mr kenseth’s gross_income in the case at hand does not include any part of the settlement proceeds paid to the fox fox trust account and retained by fox fox as its contingent_fee the application of the decisions of the courts of appeals in cotnam and estate of clarks is not limited to situations in which local law allows a transfer of a proprietary interest in the claim to the attorney these holdings apply to situations in which the attorney obtains only the usual security_interest in the claim and its proceeds that is provided in most states it is noteworthy that neither the additional statement of the cotnam majority nor the dissent of judge wisdom referred to -- - the alabama law that provides for the transfer of a proprietary interest in the claim to the attorney the language of the additional statement supports the offset approach in all contingent_fee situations in which the proceeds of the settlement or judgment are pursuant to prearrangement paid directly to the attorney or to attorney and client as joint payees with the understanding that the attorney will calculate and pay himself the fee and pay the balance to the client to make the result depend upon whether a technical ownership_interest was transferred under state law would make the outcome depend on attenuated subtleties and refinements that as justice holmes said in lucas v earl supra pincite and judge raum said in o’brien v commissioner supra pincite should be disregarded 1il two keys simile the contingent_fee situation is much like that in western pac r r corp v 345_us_247 jackson j dissenting which concerned the respective interests of former parent_corporation and subsidiary in the tax it also appears notwithstanding that petitioners did not argue the point in the case at hand that plaintiffs ina class action such as mr kenseth ina legal and practical sense have less control_over the prosecution of their claims than a sole plaintiff who has signed a contingent_fee agreement see newberg on class actions sec_5 25--individual settlements more difficult after commencement of class action 3d ed compare birhart v libbey-owens-ford co 726_fsupp_700 n d tll with sinyard v commissioner tcmemo_1998_364 and brewer v commissioner tcmemo_1997_542 affd without published opinion 172_f3d_875 9th cir -- - benefits of net operating losses arising in consolidated_return periods fach corporation then had a bargaining position the stakes were high neither could win them alone although each had an indispensable something that the other was without it was as if a treasure of seventeen million dollars were offered to whoever might have two keys that would unlock it each of these parties had but one key and how can it be said that the holder of the other key had nothing worth bargaining for the tax position of mr kenseth is stronger than that of either claimant in the western pac r r case justice jackson’s reference to the treasure is to a static fixed pre-determined amount the tax_benefit from the net operating losses when attorney and client enter a contingent_fee agreement the amount of the ultimate recovery is unknown the recovery is determined in a dynamic process in which the exercise of the experience and skill of the attorney results both in some recovery and in an increase in the value of that recovery the attorney creates and adds value the efforts of the attorney contribute to--indeed he may be solely responsible for---both the recovery and its augmentation attenuated subtleties and refinements of title have nothing to do with the practical realities of contingent_fee agreements and the relative interests of attorney and client in any recovery that may ultimately be realized - - omissions and distortions the majority opinion the majority opinion makes a caricature of the findings it purports to adopt by ignoring some and distorting others some examples first on the meaning and application of the term control neither control nor lack of control is a monolithic concept nor do they occupy opposite sides of the same coin many elements or strands are braided into the ownership and control of a claim or cause of action the question is whether enough elements of control_over all or part of the claim are given up by the client who enters into a contingent_fee agreement to make it inappropriate to include the entire amount of the recovery in the client’s gross_income the correct answer is to allocate the recovery in the first instance between attorney and client as their interests may appear in accordance with the terms of the contingent_fee agreement petitioner gave up substantial control_over his claim and all control_over the portion attributable to the contingent_fee even if smelker v chicago n w ry n w wis is no longer good law under the wisconsin attorney’s lien law and the wisconsin ethical rules require an attorney to abide by a client’s decision to accept an offer of settlement the in so doing the majority opinion creates a mismatch between findings_of_fact and opinion that is reminiscent of the centaur in greek mythology - - contrary provision in the contingent_fee agreement substantially dilutes the control retained by the client as shown by tonn v reuter n w 2d wis and goldman v home mut ins co n w 2d wis even if that provision of the fee agreement should not be enforced in strict accordance with its terms if it came to a lawsuit between the client and the first attorney that provision of the agreement creates considerable uncertainty that uncertainty means the client has far less retained control_over the prosecution of the claim than the assignor of an interest in the income from his own future services to third parties further the client’s ability to fire the attorney and hire another is severely limited by the likelihood that liability for two sets of fees will result so much for the practical substance of the ultimate control retained by the client who signs a contingent_fee agreement the majority opinion distorts the taxpayer’s position by stating p there is no evidence supporting petitioner’s contention that he had no control_over his claim first there is substantial evidence that petitioner suffered a substantial reduction in his control_over his claim it’s right there in the findings second petitioners aren’t arguing that they had no control they’re just saying that their control was substantially reduced we’re not called upon to come up with relative percentages of control that would be a sterile exercise in - -- trying to create an unnecessary appearance of certainty the substantial impediments petitioners subjected themselves to in entering into the contingent_fee agreement are enough to take this case out of the traditional assignment_of_income situation where the assignor’s retained control is absolute and unfettered on page the majority opinion uses the gross misnomer details to characterize what mr kenseth entrusted to fox fox how can it be accurate to say that fox fox was only responsible for the details of his mr kenseth’s litigation mr kenseth and the other class members were able with the advice of fox fox to sign the severance agreement and receive severance_pay as well as press their adea claims this is because apv and its attorneys had made a mistake in preparing the severance agreement that was spotted by fox fox the findings also note that eeoc had recommended that the claims be settled for an amount times smaller than what fox fox was able to negotiate to quote from the findings petitioner and the other members of the class relied on the guidance and expertise of fox fox in signing the separation agreements tendered to them by apv and then seeking redress against apv commencing with the advice to petitioner that he could sign the separation agreement with apv without giving up his age discrimination claim fox fox made all strategic and tactical decisions in the management and pursuit of the age discrimination claims of petitioner and the other class members against apv that led to the settlement agreement and the recovery from apv majority op p - - further fox fox factored into the settlement an amount for their fee that was grossed up in the total so that the total net recovery was still dollar_figure million almost twice eeoc’s original valuation of the claim all this supports my conclusions that fox fox added substantial value to the raw claim as it existed immediately prior to execution of the contingent_fee agreement s and that fox fox was responsible for much more than mere details at page the majority opinion says the entire adea award was ‘earned’ by and owed to petitioner and his attorney merely provided a service and assisted in realizing the value already inherent in the cause of action is the majority opinion saying that at the time immediately prior to petitioner’s entry into the contingent_fee agreement the claim had the same value as the amount ultimately recovered of course not the uncertain speculative front end value had to be discounted to reflect the time_value_of_money and the risks of litigation fox fox added substantial value to the claims of mr kenseth and his colleagues under the terms of the contingent_fee agreement fox fox’s shares of the recovery should be taxed to them directly and not run through petitioner and the other members of the class who never even had the chance to kiss goodbye what they never became entitled to receive - - majority opinion’s handling of authorities the majority misstate the alexander baylin brewer and o’brien cases majority op pp and respectively and what they stand for the majority opinion at page creates a misleading impression about the significance of 72_f3d_938 lst cir affg tcmemo_1995_51 the court_of_appeals for the first circuit did affirm the tax_court and the court_of_appeals did say that applying the amt to the itemized_deductions smacks of injustice as indeed it did--the sum of the legal fees and the additional tax_liability exceeded the taxpayers’ net taxable recovery what the majority opinion omits is that the taxpayer in alexander did not argue as petitioners argue in the case at hand that the legal fee should be excluded from petitioner’s gross_income because the assignment_of_income rules don’t properly apply ’ there was both a taxable recovery-- dollar_figure--and a concededly non-taxable recovery---dollar_figure 000--and the taxpayer deducted an allocable part of his legal fees computed on a disproportionate time basis which the commissioner did not dispute from the taxable recovery the tax_court and the court_of_appeals for the first circuit held 72_f3d_938 1st cir affg tcmemo_1995_51 lacked any findings as to whether the legal fee in question was a contingent_fee or a fee based on hourly rates for which the taxpayer was personally liable -- - because the recoveries related to taxpayer’s wrongful termination as an employee that the fees so deducted by the taxpayer were employee business_expenses properly treated as itemized_deductions subject_to the 2-percent floor and the amt in so doing the courts rejected the taxpayer’s argument that the deductible legal fees were schedule c expenses because notwithstanding his wrongful termination as an employee he had thereafter gone into the management consulting business as an independent_contractor the settlement proceeds were compensation ordinary_income and did not represent amounts received on the disposition of intangible assets consequently the legal fees were not incurred in a disposition and could not be netted against the settlement proceeds received respondent argues in the alternative in the case at hand that if mr kenseth was able to assign an interest in his cause of action to fox fox that assignment was itself a taxable transaction mr kenseth entered into the contingent_fee agreement in that year is not before us therefore we are not required to consider the tax consequences if any of the signing of the contingent_fee agreement see schulze v commissioner tcmemo_1983_263 assignment of claim in by husband to wife in connection with divorce shifted burden of taxation on amounts recovered on that claim in we found it unnecessary to consider the commissioner's alternative argument that the assignment was a taxable_event in the earlier year because that year was not before us the justice_department in its brief on appeal to the court_of_appeals for the eleventh circuit in davis v commissioner tcmemo_1998_248 affd per curiam f 3d lith cir see supra note also made the alternative argument---- not raised by the commissioner in the tax court--that the contingent_fee agreement is a transfer of an interest in the fee continued -- - with respect to baylin the majority opinion says the court_of_appeals_for_the_federal_circuit sought to prohibit taxpayers in contingency fee cases from avoiding federal_income_tax with ‘skillfully devised’ fee agreements majority op p this language from lucas v barl which had to do with protecting the progressive rate structure obviously has no bearing on latter-day contingent_fee arrangements i also disagree with baylin’s in effect applying old colony trust co to treat the fee which becomes the lawyer’s share of the realized claim as an amount_realized by the client that is properly included in the sum of satisfactions procured by the client even though the lawyer may not obtain legal ownership of the claim there is no denying that the lawyer acquires a substantial economic_interest in the ultimate recovery the majority opinion cites brewer v commissioner 172_f3d_875 9th cir affg without published opinion tcmemo_1997_542 as if it were substantial_authority both the unpublished opinion of the court_of_appeals and this court’s f scontinued with a zero basis on which the taxpayer realized deferred income or gain in the year of the recovery under the open_transaction theory this argument really is nothing more than a restatement of the anti-assignment of income argument that begs the question the question unanswered by the justice_department and the commissioner is whether the taxpayer is entitled to treat the contingent_fee as a cost of obtaining the total recovery or an offset that must be taken into account in computing gross_income rather than including the entire recovery in gross_income and taking a separate deduction for the fee -- -- memorandum opinion---the taxpayer was pro se--provide no more than a lick and a promise on this point the taxpayer in brewer was a member of a class of hundreds women who had been discriminated against in the recruiting hiring and training of sales agents by the state farm insurance_companies i find it incredible that those claimants were all required to gross up their recoveries and then deduct their respective shares of the legal fees i doubt that any member of such a large class had a scintilla of control_over the conduct of the class action the majority opinion’s quotations from o’brien v commissioner t c pincite particularly although there may be considerable equity to the taxpayer’s position that is not the way the statute is written majority op p ignore that o’brien and its antecedents and descendants were construing statutory spreadback provisions not applying the assignment_of_income_doctrine under sec_22 of the code sec_61 of the or 1986_code or the 16th amendment preventing tax_avoidance by other transferors the majority state at page we perceive dangers in the ad hoc modification of established tax law principles or doctrines to counteract hardship in specific cases and accordingly we have not acquiesced in such approaches although the majority opinion does not spell out those dangers concerns have been expressed that adoption of my findings and -- - conclusion would open the door to tax_avoidance my response to such concerns is that the contingent_fee agreement is a peculiar situation far removed from the intrafamily and other related_party transfers including commercial assignments within economic units that generated and continue to sustain the assignment_of_income_doctrine the result i espouse can be confined to the contingent_fee situation the tools of legal reasoning remain alive and well to enable the commissioner and the courts to defend the fisc against transferors who in other contexts might seize upon my proposed result in this case to try to extend it beyond its proper limits cropsharing as alternative to joint_venture partnership analogy the suggestion of the court_of_appeals in estate of clarks v united_states supra that the contingent_fee arrangement is like a partnership or joint_venture has intuitive appeal posner economic analysis of law 5th ed describes the contingent_fee agreement not only as a high interest rate loan that compensates the lawyer for the risk he assumes of not being paid at all if the claim is unsuccessful and for the postponement in payment but also as a kind of joint see also garlock federal income_taxation of debt instruments supp thus rights to wholly contingent payments would be treated in accordance with their economic_substance garlock also comments p continued --- - ownership and a contingent_fee contract makes the lawyer in effect a cotenant of the property represented by the plaintiff’s claim id pincite which could also lead to partnership joint_venture characterization adoption of the partnership joint_venture analogy could create problems that would require attention it has been suggested that partnership or joint_venture characterization would open the door to tax_avoidance by attorneys who enter into contingent_fee agreements examples include the possibility that attorneys would contend that partnership characterization entitles them to distributive shares of the tax-free recoveries in personal injury actions and to current deductions for the continued because many contracts for the sale of property that call for contingent payments involve principal payments that are wholly contingent it is doubtful that these contracts would be viewed as debt instruments and accordingly would be subject_to sec_483 rather than sec_1274 it seems likely that a contingent_fee contract would be treated under a debt analysis as contingent as to both principal and interest both the principal and interest amounts could be determined only when and if the claim is satisfied so as to give rise to the lawyer’s entitlement to a fee see garlock supra pincite and and would not satisfy the form or substance requirements of debt as a result there is obvious similarity in substance if not in form to a partnership or joint_venture between attorney and client kalinka a l clarks’ est and the taxation of contingent fees paid to an attorney taxes date - -- advances of costs they make to their clients in addition local law and ethical rules prohibiting the assignment of claims to attorneys would be obstacles to the making of the capital_contribution that is the prereguisite to the formation of a partnership see 42_tc_1067 and estate of 313_f2d_724 8th cir affg in part revg in part and remanding 33_tc_465 which rejected arguments by service providers that they had entered into partnership agreements that entitled them to capital_gain treatment of what was held to be compensation income although i agree with our rejection in 105_tc_396 of the partnership joint_venture analogy we did not go far enough in exploring the consequences of other arrangements that don’t amount to partnerships or joint ventures and yet result in the division of see eg 53_tc_217 affd 447_f2d_484 9th cir although sec_1_721-1 and sec_1_707-1 income_tax regs contemplate arrangements in which a partner makes property available for use by the partnership without contributing it to the partnership such arrangements are considered to be transactions between the partnership and a partner who is not acting in his capacity as a partner if this were the only transaction between the putative capital partner and the putative partnership it would appear that no contribution of property to the partnership would have occurred other examples of unsuccessful efforts by assignment to transmute ordinary_income into capital_gain may be found in 356_us_260 and 313_us_28 - - the proceeds or income from an activity although sec_301_7701-1 proced admin regs provides that certain joint undertakings may give rise to entities for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom the examples that follow illustrating such arrangements also distinguish them from mere joint undertakings to share expenses or arrangements by sole owners or tenants in common to rent or lease property such as cropsharing arrangements one way to think of the contingent_fee agreement which brings us back to the metaphor about fruits and trees is to analogize it to a cropsharing arrangement cropsharing is strikingly similar to the contingent_fee agreement the attorney is in the position of the tenant farmer who bears all his direct and overhead expenses_incurred in earning the contingent_fee and to adopt another agricultural metaphor a claim lawsuit or cause of action is see compact oxford english dictionary a monocarp a plant that bears fruit but once annuals and biennials which flower the first or second year and die as well as the agave and some palms which flower only once in or years and perish are monocarpic the plant itself is also completely exhausted all its disposable formative substances are given up to the seed and the fruit and it dies off monocarpous plants so the unsuccessful lawsuit dies off without bearing fruit but with the successful husbandry of an attorney who has entered into a contingent_fee agreement with the client the lawsuit may come to fruition in a recovery which is shared by the client and attorney under the terms of the agreement -- - the contingent fees under all such arrangements to which he is a party with other clients the client is in the position of the landowner lessee-sublessor who bears none of the operating_expenses but is responsible for paying the carrying charges on his land such as mortgage interest and real_estate_taxes these charges are analogous to court costs which the client under a contingent_fee agreement is usually responsible for and which the attorney can only advance to or on behalf of the client it is apparently so clear that there is no direct authority that cropsharing arrangements result in a division of the crops and the total gross revenue from their sale in the agreed upon percentages see irs publication farmer’s tax guide this income is characterized as rental income to the owner or lessee of the land and farm income to the tenant-farmer see id the analogy of contingent_fee agreements to crop sharing arrangements is suggestive and helpful it solves the problem under the attorney’s ethics rule that says the attorney is not probably the most litigated issue has been whether under the facts of each particular case there has been material_participation by the owner or lessee so as to obligate him or her to pay self-employment_tax and to be entitled to social_security_benefits see eg davenport farm income_tax manual sec_303 rents received in crop shares particularly material_participation trade-off pages ed ali-aba halstead ed federal income_taxation of agriculture ch social_security and the farmer particularly 3d ed -- - supposed to acquire an ownership_interest in the cause of action that is the subject of such an agreement the client like the owner or lessee of farmland who rents it to the tenant farmer transfers to the attorney an interest in the recovery that is analogous to the tenant farmer’s share of the crop generated by his farming activities on the land leased or made available to him by the non-active owner or sublessor mckee et al federal taxation of partnerships and partners par pincite-16 3d ed cites smith v commissioner supra and luna v commissioner supra among others for the following propositions a profit-oriented business arrangement is not a partnership unless two or more of the participants have an interest in the partnership as proprietors thus an agreement to share profits is not a partnership if only one party has a proprietary interest in the profit-- producing activity for example the owner of a business may agree to compensate a hired manager with a percentage of the income of the business or a broker may be retained to sell property for a commission based on the net or gross_sales price even though both arrangements culminate in the division of profits neither constitutes a partnership unless the arrangement results in the parties becoming coproprietors the culbertson intent test has its greatest continuing viability in connection with the elusive distinction between coproprietorship arrangements and other arrangements for the division of profits a number of objective factors may be taken into account in determining whether participants intend to operate as coproprietors or to share profits as third parties dealing at arm’s length -- - mckee et al go on to discuss the characteristics of proprietary profits interests and other factors evidencing proprietary interests such as agreement to share losses ownership of a capital interest participation in management performance of substantial services and the intention to be a partnership which includes not only the intention to share profits as coproprietors but can also be evidenced by more mundane factors such as entry into a partnership_agreement and the filing of partnership returns see 337_us_733 luna v commissioner supra pincite8 estate of smith v commissioner supra mckee et al at par n again cite estate of smith and other cases for the proposition that if a service provider obtains only an interest in future profits the courts have been reluctant to recognize the service provider as a partner instead they treat him as an employee or independent_contractor who has received nothing more than a promise of contingent_compensation in the future given the nature of the attorney-client relationship independent_contractor is the relationship that obtains under the contingent_fee agreement under this arrangement as in estate of smith v commissioner supra the profits are divided between the parties in the agreed upon percentages but the decision not to treat the arrangement as a partnership assures that the income of the service provider - - retains its character as compensation ordinary_income the service provider’s income does not take its character from the property that belongs to the other party who made it available to be worked on by the service provider conclusion the assignment_of_income cases decided by the supreme court for the most part have arisen in intrafamily donative transfers assignment_of_income cases arising in commercial contexts have concerned attempts at income_tax avoidance between related parties the touchstone of these cases has been the retained control_over the subject matter of the assignment by the assignor the control retained by mr kenseth in this case was much less than the control retained by the assignor in any of the cases in which the assignment_of_income_doctrine has been properly applied indeed the control retained by mr kenseth was so much less as to make it unreasonable to charge him with the full amount of his share of the total settlement without offset of the attorney’s fee apportioned against his share from the inception of the contingent_fee agreement a substantial portion of any recovery that might be obtained was dedicated to fox fox who through the mixture of their labor with the claims of mr kenseth and his colleagues first caused the claims to be -- -- realized under a settlement agreement and second added substantially to whatever speculative value those claims might have had when the contingent_fee agreements were entered into the bankruptcy court for the middle district of alabama said it very well in recently applying cotnam in hamilton v united_states bankr bankr m d ala a case that would have been appealable to the court_of_appeals for the eleventh circuit this decision does not limit taxation of the total amount of the judgment as income it merely apportions the income to the proper entities in conclusion there should be no concern that giving effect to my findings and conclusion will open the door to tax_avoidance they are confined to a peculiar situation far removed from the intrafamily and other related_party transfers that generated and sustain the assignment_of_income_doctrine the case at hand is not an appropriate occasion for application of that doctrine the gross_income realized and received by mr kenseth and his colleagues should not be inflated to include the contingent_fee paid to their attorneys
